lawrence g graev and lorna graev petitioners v commissioner of internal revenue respondent docket no filed date ps claimed on their income_tax return a charitable_contribution_deduction for the donation of a facade easement to nat and claimed on their return a carryover of a por- tion of that deduction r’s examining agent determined to dis- allow ps’ claimed charitable_contribution deductions and also determined that ps were liable for the gross_valuation_misstatement penalty under sec_6662 he prepared a penalty approval form for which he obtained written approval from his immediate supervisor and on that form only the penalty under sec_6662 was asserted he prepared a notice_of_deficiency that included the pen- graev v commissioner alty but before the notice was issued a chief_counsel attorney reviewed a draft of the notice through a memo- randum approved by his supervisor the attorney advised that an alternative penalty under sec_6662 should be added to the notice the notice_of_deficiency was then revised to include the sec_6662 accuracy-related_penalty setting out the calculation to yield a zero pen- alty to avoid stacking with the penalty and was issued as revised but with no further approval from the examining agent’s supervisor in this litigation r concedes liability for the penalty but continues to assert the alternative penalty as a nonzero amount ps contend that r failed to comply with the requirements of sec_6751 as to the alternative penalty-ie that a computation of the pen- alty be included in the notice_of_deficiency sec_6751 and that the initial determination of the assessment of the penalty be personally approved in writing by the immediate supervisor or such higher level official as the secretary may designate sec_6751 -and that these failures bar the assessment of that penalty held the notice_of_deficiency complied with sec_6751 held further because r has not yet assessed any pen- alty ps’ argument that r failed to comply with sec_6751 is premature held further the accuracy- related penalty for a substantial_understatement_of_income_tax is sustained for and frank agostino brian d burton jeremy m klausner and lawrence a sannicandro for petitioners shawna a early for respondent opinion to thornton judge pursuant sec_6212 sec_1 respondent determined deficiencies in tax for petitioners lawrence and lorna graev of dollar_figure for and dollar_figure for resulting from the disallowance of chari- table contribution deductions the graevs claimed for those years respondent also determined that mr and mrs graev are liable for accuracy-related_penalties of under sec_6662 and alternatively of under sec_6662 for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar united_states tax_court reports and we hereafter sometimes refer to these as the penalty and the penalty mr and mrs graev petitioned this court pursuant to sec_6213 to redetermine these deficiencies and penalties pursuant to the parties’ stipulation the penalty is no longer at issue but the alternative penalty remains in dispute on date the court issued an opinion sus- taining respondent’s disallowance of the charitable contribu- tion deductions see 140_tc_377 now we must decide whether the graevs are liable for the penalty this inquiry involves threshold issues as to whether respondent failed to include a computation of the penalty in the notice_of_deficiency as required by sec_6751 and whether respondent is barred from assessing this penalty because of a lack of proper written approval for assessment of the penalty as required by sec_6751 we hold that the notice_of_deficiency complied with sec_6751 and that petitioners’ argument that respondent failed to comply with sec_6751 is premature concluding that petitioners have failed to show reasonable_cause and good_faith under sec_6664 substantial_authority under sec_6662 or adequate_disclosure and reasonable basis for the return position under sec_6662 we hold that petitioners are liable for the penalty for an underpayment attributable to a substantial_understatement_of_income_tax for each year background the parties submitted the penalty issues fully stipulated pursuant to rule reflecting their agreement that the rel- evant facts could be presented without a trial our opinion in graev i provides a detailed factual background of the graevs’ contribution of a facade easement to the national architectural trust nat therefore we will discuss only briefly the contribution of the easement and will discuss in more detail additional facts relevant to petitioners’ defenses to the penalty graev v commissioner the property in mr graev purchased property in a historic preservation district in new york new york for dollar_figure mil- lion the property is listed on the national register of his- toric places on date mr graev executed documents donating a facade conservation_easement to nat petitioners received an extension of time to file their federal_income_tax return until date in their timely filed form_1040 u s individual_income_tax_return petitioners claimed a charitable_contribution deduc- tion for this easement donation nat’s solicitation in the summer of a representative from nat con- tacted mr graev regarding a potential easement donation to nat mr graev became aware that he had a neighbor who had contributed a facade easement to nat and who had received from nat a side letter that promised return of contributions if deductions were disallowed mr graev evi- dently expressed to nat an interest in making an easement contribution like his neighbor’s but on date he sent an email to nat explaining a concern that had arisen my accountants have referred me to notice_2004_41 issued by the irs on date in which the irs has indicated that it will in appropriate cases disallow charitable deductions to organizations that promote conservation easements and may impose penalties and excise_taxes on the taxpayer they have not advised me to abandon this idea but they have advised me to be very cautious what are your thoughts especially as it relates to the side letter etc the side letter to which mr graev referred was nat’s comfort letter indicating that it would refund a contribution in the event that the favorable tax results anticipated from a contribution were not achieved as stated in graev i t c pincite on his tax returns mr graev listed his occupation as ‘attorney’ and we infer that he is an individual of above-average sophistication who with the help of his accountants was capable of identifying tax risks we find that mr graev did in fact identify non-negligible risks regarding the deductibility of facade easements as evidenced united_states tax_court reports by his september email and subsequent dealings with nat in response to mr graev’s concerns nat sent him an email dated date stating the irs notices to which you refer were prompted by recently exposed improprieties at the nature conservancy the nation’s largest land con- servation easement holding organization the practice the irs is con- cerned with here is when a non-profit acquires property puts an ease- ment on it and sells it for a reduced price plus a tax deductible chari- table contribution it is important to distinguish between these activities which certainly warrant scrutiny and those engaged in by the national architectural trust we have been in contact with the irs since the notices were issued and based upon our discussion with them have no reason to expect that we or any of the donations we have received easement or cash will be reviewed thus far not a single donation made to the trust has been disallowed by the irs in new york city alone our attorneys at venable in washington dc have analyzed the form and substance of cash donations made to us in connection with facade con- servation easement donations and have concluded that they met the tests that would qualify them as tax-deductible i would be glad to fax you a copy of this opinion letter should you wish to read it with respect to the side letter we don’t believe they compromise the tax- deductibility of cash donations in the present tax_year however we do not believe this would be the case with a legal agreement that explicitly made the cash donation contingent on the survival of the deduction there is no record of mr graev’s requesting the venable opinion letter we find that he neither requested it nor attempted to rely upon it to support his claimed charitable_contribution deductions on date mr graev executed a facade con- servation easement application to nat stating on its cover that he will also be looking for the nat to issue the ‘side’ letter we discussed similar to the one being issued to my neighbor across the street on the bottom of the first page of the application nat italicized the last sentence the national architectural trust recommends that you seek professional advice to assess the specific legal and tax consid- erations of making your easement donation mr graev is an experienced attorney who has worked for prestigious law firms graev v commissioner the side letter an internal email message dated date from a nat representative to nat’s president indicated that a representative had discussed with mr graev the potential deductibility issues related to placing any contin- gencies on the cash donation mr graev understands the risk and would like to receive the side letter the side letter was sent on date in pertinent part it read in the event the irs challenges the appraisal of your facade conserva- tion easement and the tax deductions derived therefrom are reduced as a result we will make a proportionate reduction to your cash endow- ment contribution and promptly refund the difference to you in the event the irs disallows the tax deductions in their entirety we will promptly refund your entire cash endowment contribution and join with you to immediately remove the facade conservation_easement from the property’s title regarding nat’s representations in this side letter in graev i t c pincite we found that there was at least a non- negligible possibility if the irs successfully disallowed mr graev’s easement contribution deduction that nat would do what it said it would do communication with nat on date nat sent to mr graev a letter noti- fying him that his facade conservation_easement application had been approved it was accompanied by a draft deed of easement nat encouraged him to review it and speak to his tax and legal advisors about his facade conservation_easement donation and the related tax advantages the letter encouraged those tax and legal advisers to contact nat if there were any questions or con- cerns nothing in the record indicates that as a result of this letter mr graev sought advice regarding the tax advan- tages of the facade conservation_easement donation mr graev apparently sought legal counsel from charles weiss regarding the deed of easement but the only commu- nication in the record involving mr weiss is a single fax on date from mr weiss to nat the fax asked that mr weiss’ suggested revisions to the deed of easement be incorporated and that the resulting version be returned united_states tax_court reports for his review nat accordingly incorporated those changes desired by mr graev and worked out by mr weiss and nat the final version included a clause stating that nothing herein contained shall be construed to limit nat’s right to abandon some or all of its rights hereunder on date mr graev sent to nat the final documentation to complete his grant of a facade conservation_easement to nat and on date nat sent mr graev a letter thanking him for his conservation_easement and cash contribution made in certif ying that petitioners have received no goods or services in return for their gifts and purporting to attach a copy of the executed form_8283 noncash charitable con- tributions to be included with petitioners’ form_1040 on date nat sent mr graev a second letter again thanking him for his facade conservation_easement substantively however the letter was cautionary it was sent in response to a date press release from the senate committee on finance indicating that the internal_revenue_service irs commissioner would be called upon to make review of facade easements a priority for audit the letter quoted the press release as stating the public is on notice that those increased and additional penalties for promoting participating in or appraising facade conservation easements that are found to be significantly overvalued as well as the possible reforms in the current law regarding donation of facade easements that would limit the amount that could be deducted will be effective today the nat letter advised mr graev that he should seek counsel from his tax advisor and independent_appraiser to assist him in assessing the potential effect on his donation of this press announcement there is no evidence that petitioners took this advice on date nat sent its donors notice that on date the joint_committee on taxation had issued a 435-page report titled options to improve tax compliance and reform tax expenditures proposing to eliminate the charitable_contribution_deduction with respect to facade and conservation easements relating to personal_residence properties substantially reduce the deduction for all other qualified conservation graev v commissioner contributions and impose new standards on appraisals and appraisers regarding the valuation of such contributions the proposal is effective for contributions made in taxable years begin- ning after the date of enactment staff of j comm on taxation options to improve tax compliance and reform tax_expenditure sec_281 j comm print nat recommended that the donors seek counsel from their tax advisor to assist them in assessing the potential affect on them of this proposed_legislation on date nat mailed mr graev another notice reiterating and expanding upon the substance of its feb- ruary letter this notice recommended that mr graev obtain independent legal financial and tax_advice to assess the potential impact of the above developments if any on his donation there is no evidence that petitioners sought counsel in response to either notice or the committee report on date an internal email was sent to several nat employees with respect to side letters such as the one provided to mr graev it stated as you may be aware our attorneys have informed us that by telling our donors that their cash contributions would be refunded in whole or in part if their tax deduction for the easement were reduced or disallowed by the internal_revenue_service and or an act of congress we may have inadvertently adversely impacted the tax deductibility of their cash con- tribution we have made this statement to some donors in a comfort letter and or in the expedited processing addendum w e would like to send all letters to the affected donors discussing this issue out by federal express before the end of this week attached to the email was a draft letter and a list of donors who received side letters and who would be receiving a version of the draft letter mr graev was included in the list the letter that nat sent mr graev on date stated in connection with your donation of a facade conservation_easement and cash contribution and per your request we sent you a letter dated sep- tember stating among other things that the cash contribution would be refunded in whole or in part if your tax deduction for the ease- ment were reduced or disallowed by the internal_revenue_service it ha sec_147 united_states tax_court reports recently been brought to our attention by our attorney that this offer of a refund may adversely affect the deductibility of the cash contribution as a charitable gift the attorney has also advised that the offer of a refund should not impact the deductibility of your facade conservation_easement donation we urge you to contact your professional tax advisor to determine the actual impact of the refund offer i f you prefer that we withdraw the refund offer which according to our attorney should restore the deductibility of your cash contribution the trust will promptly do so on date another internal nat email was cir- culated this email verified that mr graev’s letter had been sent nothing in the record indicates that petitioners sought or obtained independent legal advice as a result of this letter the appraisal on date miller samuel inc issued its appraisal report the report was completed by dina miller jonathan miller signed it as supervisor and checked the box indicating that he did not inspect the property the appraisal report states the discussion provided herein is for general background and the client must not rely on this addendum without seeking legal counsel for advice and updated information in these matters it discusses generally sec_170 and nat’s status as a sec_501 nonprofit organization it also states that n o charitable deduction is allowed unless the mortgagee agrees to subordinate its rights to the property to the right of the donee to enforce the con- servation purposes in perpetuity and cites sec_1 170a- income_tax regs which includes g enforceable in per- petuity - remote future event it does not how- ever mention the side letter or its contents or opine on its impact on the deductibility of the appraised facade ease- ment’s donation petitioners’ form sec_1040 a certified_public_accountant c p a jerry lerman pre- pared petitioners’ and joint tax returns peti- tioners had used mr lerman’s services since at least and he and mr graev often spoke about tax matters at some point mr graev had approached mr lerman and asked generally about facade conservation contributions graev v commissioner after consulting the code the regulations and various arti- cles regarding the substantiation requirements for noncash charitable_contributions over dollar_figure mr lerman informed mr graev that such donations were legitimate but were ‘high visibility transactions’ to the irs and provided mr graev with then-applicable case law the parties have stipulated that in connection with pre- paring petitioners’ form_1040 mr graev provided mr lerman the following documents among other items a copy of the executed conservation deed of easement an executed form nyc-rpt real_property transfer_tax return an executed department of environmental protection customer registration form for water and sewer billing an executed form tp-584 combined real_estate transfer_tax return an executed national park service historic preservation certification application a residen- tial appraisal report from miller samuel inc and an executed form_8283 noncash charitable_contributions evidencing the contributions signed by nat and miller samuel inc according to his declaration mr lerman reviewed the documents listed above except for the water and sewer billing registration form to ensure they were complete and that they satisfied the substantiation requirements for claiming the charitable_contribution_deduction as he understood them and he was comfortable that he had the documentation necessary to substantiate mr graev’s charitable deduction for the cash and the facade con- servation easement contributions he was also com- fortable that the documentation with respect to each deduc- tion met irs requirements mr lerman would not have mr lerman’s declaration quoted above does not otherwise identify the particular authorities or articles consulted or describe his ultimate advice the parties stipulated that the matters asserted in mr lerman’s and mr graev’s declarations would have been their testimony at trial if there had been a trial although messrs graev and lerman state in their declarations that this list is not exhaustive neither list mentions the side letter or its con- tents the declaration does not specify whether mr lerman reviewed the side letter or was made aware of its existence the declaration does not indicate whether mr lerman was also com- continued united_states tax_court reports prepared mr graev’s and form sec_1040 if he did not believe mr graev was entitled to claim the charitable_contribution_deduction for his facade ease- ment donation to the trust petitioners’ form_1040 which petitioners signed on date included charitable_contribution deductions for the cash and the facade easement given to nat because of the limitations on charitable_contribution deductions in sec_170 petitioners could not claim the full amounts of the contributions as a result their form_1040 reported a carryover charitable_contribution for a large portion of the easement donation according to mr graev’s declaration petitioners relied on mr lerman’s judgment as to the propriety of claiming chari- table deductions for the contribution of the conservation_easement and the cash donation initial action by irs examination personnel internal revenue_agent stephen feld examined the graevs’ and tax returns and sometime in he concluded that the charitable_contribution deductions should be disallowed he also concluded that the penalty should be asserted agent feld prepared the appropriate penalty approval form for the proposed gross_valuation_misstatement penalty of sec_6662 the form did not include the penalty for an underpayment attributable to negligence under sec_6662 and b or a substantial_understatement_of_income_tax under sec_6662 and b mr feld’s immediate supervisor john post approved the penalty approval form as mr feld had prepared it in compliance with internal_revenue_manual irm pt date and date mr fortable that the side letter’s existence would not defeat the deductions completely the penalty approval form was used in compliance with internal_revenue_manual irm pts date as then in effect f or sb_se exam cases written managerial approval should be docu- mented on the penalty approval form workpaper the irm does not have the force or effect of law 88_tc_794 unless otherwise noted we cite in this opinion the irm provisions as in effect at the time of the relevant agency action graev v commissioner post checked the approved box rather than the dis- approved box and initialed the form in the space for group manager initials mr feld prepared a proposed notice_of_deficiency deter- mining the penalty under sec_6662 but no penalty under sec_6662 review by chief_counsel mr feld’s proposed notice_of_deficiency was referred to the office_of_chief_counsel for review pursuant to irm pts date and date that review was conducted by attorney gerard mackey who pre- pared a memorandum to irs examination dated date that stated we have reviewed the proposed notice_of_deficiency for the named tax- payer and approve it as drafted except as noted below please replace the penalty language on the continuation sheet with the following language you are liable for the accuracy-related_penalty imposed under sec_6662 for the tax years ended date and date because is determined that you had gross_valuation_misstatements on your returns consequently there is added to the tax an amount equal to percent of the resulting underpayments of tax alternatively you are liable for the percent accuracy-related_penalty imposed under sec_6662 for and it emphasis added the final sentence quoted above was new_matter that had not been in the notice_of_deficiency that mr feld had pro- posed and mr post had approved mr mackey signed the memorandum and his immediate supervisor robert baxer initialed it subsequent action by irs examination personnel there is no indication that anyone in irs examination resisted the office of chief counsel’s advice to assert the alternative accuracy-related_penalties against the graevs rather mr feld revised the notice_of_deficiency to include the alternative penalties the parties stipulate how- ever that mr post did not approve the alternative penalties in writing on date respondent issued a statutory_notice_of_deficiency revised as proposed by mr mackey that united_states tax_court reports disallowed the graevs’ cash and noncash charitable contribu- tion deductions relating to their contributions to nat and determined deficiencies in tax and penalties for both and the notice included a text sentence originally pro- posed by mr mackey and approved by mr baxer that stated alternatively you are liable for the percent accuracy- related penalty imposed under sec_6662 for and the revised notice_of_deficiency was signed by deborah bennett technical services territory manager for each of the two years the notice_of_deficiency included a page on which the sec_6662 accuracy-related_penalties are calculated the formula for the penalty computation requires reducing the underpayment by amounts attrib- utable to sec_6662 penalty issues in order to avoid stacking both penalties on the same underpayment so the underpayment to which sec_6662 applies appears as zero and the total sec_6662 accuracy-related_penalty is likewise zero in the section of the form for the pen- alty of sec_6662 the underpayment is appropriately not reduced by the alternative penalty and the computation yields an underpayment and a penalty ie of dollar_figure for and dollar_figure for tax_court proceedings mr and mrs graev timely filed their petition in this court on date at that time they resided in the state of new york the petition alleges that respondent erred in disallowing the charitable_contribution deductions erred in determining that petitioners are liable for the accuracy-related_penalty under sec_6662 and erred in determining that petitioners are alternatively liable for the percent accuracy-related_penalty under irc sec- tion a respondent’s answer filed in date denied the petition’s allegations but made no affirmative allegations as to the penalty we resolved the charitable_contribution_deduction issue in graev i in favor of respondent on the grounds that the side letter created a subsequent event that the event’s occurrence was not so remote as to be negligible and that the chari- table contribution deductions were therefore properly dis- allowed under sec_1_170a-1 sec_1_170a-7 and graev v commissioner 170a-14 g income_tax regs thereafter respondent concede d that the valuation penalty pursuant to sec_6662 is inapplicable and in the alternative maintain ed that the accuracy-related_penalty under sec_6662 as asserted in the notice_of_deficiency upon which this case is based applies in their motion for partial summary_judgment filed date the graevs raised for the first time the issue of respondent’s compliance with sec_6751 respondent objected to petitioners’ motion and subsequently with leave of the court filed an amended answer affirmatively alleging that petitioners are liable for the sec_6662 penalty on the basis of negligence or disregard of rules or regula- tions or on the basis of substantial understatements of income_tax that is respondent principally contends that the penalty was validly determined in the notice of defi- ciency notwithstanding sec_6751 and contends in the alternative that if it was not validly so determined in the notice then the court should determine it as an additional liability for each year pursuant to sec_6214 on date the court denied without prejudice peti- tioners’ motion for partial summary_judgment after the par- ties filed a motion to submit this case under rule discussion before considering the merits of the accuracy-related_penalties determined against the graevs we first address threshold issues they have raised involving the procedural requirements of sec_6751 relating to penalty computa- tions and sec_6751 relating to penalty assessments i penalty computation under sec_6751 sec_6751 provides sec_6751 computation of penalty included in notice -the secretary shall include with each notice of penalty under this title information with respect to the name of the penalty the section of this title under which the penalty is imposed and a computation of the pen- alty because the notice_of_deficiency shows a zero amount for the penalty under sec_6662 the graevs contend that united_states tax_court reports the irs failed to comply with the requirements of sec_6751 we disagree the and penalties of subsections a and h of sec_6662 are alternatives only one of these penalties can apply to a given portion of a deficiency they cannot be stacked see sec_1_6662-2 income_tax regs see also 143_tc_194 since the penalty was the irs’ principal position and the penalty appeared in the notice_of_deficiency only as an alternative the notice_of_deficiency correctly calculated the amount of the penalty as zero rather than as a posi- tive amount that would have improperly added to the amount of the proposed assessment the notice_of_deficiency clearly informed petitioners of the determination of the penalty as an alternative and clearly set out the computa- tion albeit reduced to zero as it had to be then to account for the greater penalty the notice_of_deficiency thus complied with sec_6751 moreover even if petitioners were correct that the irs failed to include a computation of a penalty as required by sec_6751 such a failure would not invalidate a notice_of_deficiency in similar contexts this court has held that procedural errors or omissions are not a basis to invalidate an administrative act or proceeding unless there was preju- dice to the complaining party see 140_tc_210 failure to include the address and telephone number for the national_taxpayer_advocate as required by sec_6212 on a notice_of_deficiency 118_tc_162 failure during a collection_due_process_hearing to provide a taxpayer with a copy of the record of assessment see also 121_fedappx_348 10th cir failure to allow taxpayer to record collection_due_process_hearing 116_tc_356 failure to provide due_date for filing petition in notice in legg v commissioner 145_tc_344 we held that t he fact that respondent’s examiner calculated the penalties at a lower rate does not nullify the ‘initial determination’ that petitioners were liable for the gross_valuation_misstatement penalties likewise the fact that the notice_of_deficiency issued to the graevs calculated the penalties at the higher rate does not nullify the assertion that the graevs were liable for the penalties graev v commissioner of deficiency aff ’d 293_f3d_740 5th cir addition- ally the supreme court has held that if a statute does not specify a consequence for noncompliance with a statu- tory provision the federal courts will not in the ordinary course impose their own coercive sanction 510_us_43 quoted in nestor v commissioner t c pincite sec_6751 does not provide a consequence for non- compliance if the irs fails to include a computation of the penalty in the notice moreover the graevs have failed to explain how they were prejudiced by the irs’ failure to include a computation of the penalty in the notice as we have discussed the notice clearly informed the graevs that the irs was pursuing the penalty but it showed a zero amount for the penalty because it was raised in the alternative and could not be stacked with the pen- alty ii approval of assessment under sec_6751 petitioners contend that the penalty may not be assessed against them for either year at issue because respondent failed to comply with sec_6751 which generally requires supervisory approval of the initial deter- mination of assessment of penalties petitioners assert that agent feld made the relevant initial determination and that his determination was to impose the penalty but not the penalty consequently petitioners contend because the penalty was not determined by agent feld and was not approved by his immediate supervisor mr post the penalty is not assessable petitioners contend that this is so irrespective of chief_counsel attorney mackey’s later determination to include the penalty in the notice_of_deficiency because attorney mackey was not authorized to make such a determination respondent makes four distinct and independent counter- arguments first sec_6751 requires written super- visory approval of the initial determination of a penalty assessment before is made because respondent has not yet assessed the sec_6662 penalties at issue it is premature to consider whether respondent has satisfied sec_6751 second respondent contends that the assessment united_states tax_court reports in any event attorney mackey made the initial determina- tion as he was authorized to do and it was approved in writing by his immediate supervisor as sec_6751 requires third respondent contends any perceived non- compliance with sec_6751 is harmless error since this court’s redetermination of the penalty in question will pre- vent any improper penalty from being assessed fourth respondent contends that even if the court were to deter- mine that the penalty could not be properly assessed on the basis of the notice_of_deficiency the penalty could never- theless be properly assessed on the basis of respondent’s raising the issue in his amendment to answer pursuant to sec_6214 in legg v commissioner 145_tc_344 much as in the case before us the parties disagreed as to whether sec_6751 must apply to the first notice that the irs sends the taxpayer as the taxpayers argued or whether it applies only before the assessment of penalties not before the determination of penalties in a notice of defi- ciency as the irs argued concluding that the irs would prevail in legg even under the taxpayers’ interpretation of the statute we found it unnecessary to resolve this dispute about the timing aspects of sec_6751 id pincite we address that issue today for the first time for the reasons discussed below we agree with respondent that any argument that the irs has failed to satisfy the requirements of sec_6751 is premature consequently we need not decide whether mr mackey made or was authorized to make the initial determination of assessment within the meaning of sec_6751 whether the initial determination has been properly approved or whether any error in this regard was harmless or was over- come by respondent’s raising the penalty in his amend- ment to answer the commissioner routinely asserts sec_6662 penalties in answers and the court has jurisdiction over them pursuant to sec_6214 in the case of a motion to assert penalties in an amended answer the court con- siders whether granting leave for the amendment would prejudice the tax- payer see 110_tc_172 phil- lips v commissioner tcmemo_2013_215 at in the court’s octo- ber order granting respondent’s motion for leave to file amended answer the court stated that it saw no possible prejudice to petitioners graev v commissioner we start as we must with the language of the statute see 530_us_238 a s in any case of statutory construc- tion our analysis begins with the language of the statute and where the statutory language provides a clear answer it ends there as well last alteration in original quoting 525_us_432 sec_6751 provides in relevant part sec_6751 approval of assessment - in general -no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the sec- retary may designate this provision requires written approval of the initial deter- mination of assessment before a penalty can be assessed notably absent from sec_6751 however is any requirement that the written approval of the initial determination of assessment occur at any particular time before the assessment is made an assessment is the formal recording of a taxpayer’s tax_liability on the irs’ records baltic v commissioner sec_6751 provides for exceptions that include any other pen- alty automatically calculated through electronic means the definition of a sec_6662 substantial_understatement_of_income_tax goes beyond mere calculation see sec_6662 and respondent does not contend that this exception applies see also irm pt date neither the code nor the regulations define initial determination of assessment the term apparently appears nowhere else in the code we find it unnecessary to define the term for purposes of our present analysis the regulations provide the district_director and the director of the regional service_center shall appoint one or more assessment officers the assessment shall be made by an assessment officer signing the summary record of assess- ment the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment the amount of the assessment shall in the case of tax shown on a return by the taxpayer be the amount so shown and in all other cases the amount of the assessment shall be the amount shown on the supporting list or record the date of the assessment is the date the summary record is signed by an assessment officer sec_301_6203-1 continued united_states tax_court reports 129_tc_178 see also 542_us_88 an assessment is made ‘by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the sec- retary’ quoting sec_6203 assessment of the pen- alties at issue in this case cannot happen until our decision becomes final and unappealable see sec_6213 sec_6665 sec_7485 consequently under a plain reading of the statute the issue petitioners seek to raise is not ripe for review and will not be ripe for review until the penalty of which they com- plain has been assessed in alleged violation of the super- visory-approval requirement petitioners take a different view asserting on brief the plain language of sec_6751 effectively provides that the written approval must be obtained by the time of the ‘initial determination’ emphasis added clearly this is incorrect before it can be approved an initial determination must first exist petitioners seem to suggest that an initial determina- tion must embody some earlier would-be determination that turns into a full-fledged initial determination only after gaining supervisory approval but again this cannot be right-the statute cannot reasonably be read to contemplate as the subject of supervisory approval a determination ear- lier than the initial determination without violating the meaning of initial seeming to recognize that petitioners’ statutory construc- tion is unsustainable the dissent advances a possibly more elastic but no less problematic construction concluding that s upervisory approval must accompany the penalty deter- mination see dissenting op p the only textual sup- proced admin regs contrary to the dissent’s suggestion see dissenting op p our con- clusion is not based on the fact that a rule ie sec_6751 is cast as a bar on ‘assessment’ but rather on the fact that we cannot necessarily know before the irs assesses a penalty whether the irs will have failed to comply with the sec_6751 requirement the dissent cannot seem to settle on a single articulation of its posi- tion for it also asserts for a penalty determined in a notice_of_deficiency the supervisory approval required by sec_6751 must be obtained before the tax_court suit is filed see dissenting op p the seeming lack of fixity in the dissent’s position highlights the problem of attempting to judicially legislate a deadline not found in the statute graev v commissioner port in sec_6751 that the dissent finds for this statu- tory construction hinges on the word making as appears in the phrase of the immediate supervisor of the individual making such determination the dissent argues in essence that by using the present participle making rather than some past-tense verb form the statute means that the super- visor must act when the individual is making such deter- mination the dissent’s grammatical analysis and conclu- sions do not withstand scrutiny for the reasons spelled out in the margin in any event reading the one-sentence text as used in sec_6751 the participle making is a nonfinite verb form that is part of the reduced adjectival clause reduced because it omits the relative pronoun who and any auxiliary verb making such de- termination such a nonfinite verb form does not indicate when the action occurs rather the time of the action must be inferred from the context see http dictionary cambridge org us grammar british-grammar clauses- finite-and-non-finite last visited date see also i george o curme a grammar of the english language the present par- ticiple infinitive and gerund are not confined to reference to present time sidney greenbaum the oxford english grammar the time reference of the participle clause is inferred from the host clause in sec_6751 making functions without specific tense much as it does in this statement we should respect the individual mak- ing such an argument this statement obviously does not mean as the dissent’s analysis would suggest that we should respect this type of indi- vidual only while such an argument is being made rather in this exam- ple as in the statute making is part of a reduced adjectival clause modi- fying individual -it tells which individual without indicating when ex- actly the making occurred occurs or will occur furthermore in sec_6751 the making clause is itself part of a larger adjectival prepositional phrase of the individual making such de- termination modifying supervisor -it tells which supervisor without in- dicating when the supervisor’s action of approving the initial determina- tion occurs or will occur although from the context we know that the su- pervisor’s approval must follow the subordinate’s determination as ex- plained in the text above at most the verb form making might suggest that the immediate supervisor giving the approval should be the same im- mediate supervisor who held that position at the time of the making of the initial determination as opposed to someone who might have held that po- sition at some other time and although the dissent initially refers to making as an adjective ultimately the dissent finds it necessary to as- sign it an adverbial function paraphrasing the statute by using an adverb- ial when clause not found in the statute and then for good measure in- serting into the statute an extra word so as to state t he statute indi- cates that the supervisor must act when ‘the individual is making such determination ’ see dissenting op p but that is not what the statute continued united_states tax_court reports of sec_6751 in its entirety reveals a larger problem with the dissent’s analysis sec_6751 provides that written approval of the initial determination of assessment should be made either by the immediate supervisor of the individual making such determination or by such higher level official as the sec- retary may designate the higher level official phrase stands apart from the making phrase consequently what- ever implications might be thought to arise from the making phrase as relates to approval by immediate supervisors disappear as relates to approval by higher level officials there is no sensible reason to read into the statute on the basis of such subtle implication as might be found in the word making a contemporaneous approval requirement that would apply nonuniformly if at all to different types of reviewing officials in fact the statute’s provision for approval by a higher level official reinforces the conclusion that the statute imposes no deadline for the requisite approval before the date of assessment nothing in the statute requires the sec- retary to make this designation at any particular time it need occur only in time for the newly designated official to provide the requisite written approval before the assessment is made and in allowing for the possibility of written approval by officials to be designated by the secretary at some indefinite time in the future the statute clearly con- templates that the written approval is not required by the says and that is not what it means presumably finding it inhospitable to its position the dissent largely ignores-going so far as to elide from its quotation of the statute-the pro- vision that permits the written approval to be given by a higher level offi- cial see dissenting op p the parties do not point us to any designation of a higher level offi- cial that has been made to date see irm pt date at this time the secretary has not designated any higher level official to approve initial determinations but the secretary retains his author- ity to make such a designation at some point in the future for purposes of our analysis it is immaterial whether the secretary has in fact exer- cised this authority the relevant point is that congress has created a statutory regime under which supervisory approval of penalty assessment could well occur a substantial period after the initial determination was made graev v commissioner in documented in the case the workpapers time of the initial determination as petitioners contend or at any other particular time before the assessment is made petitioners point to the irs’ current administrative prac- tice which apparently requires the supervisor’s approval to be noted on the form reflecting the agent’s assertion see irm part date see irm part date for irm provision in effect for or other- wise be irm pt date no equivalent irm provision found for see also irm pt date the managerial review and approval must be documented in writing and retained file irm pt t he irs may wish to provide the taxpayer with a courtesy copy of the document showing that a man- ager approved the penalties see irm pt and date for irm provisions in effect for we have no reason to question these administrative procedures- certainly there is nothing in sec_6751 to prevent the irs from obtaining supervisory approval of penalties sooner rather than later but irm provisions do not have the force or effect of law 88_tc_794 and do not create enforceable rights for taxpayers see 447_f3d_706 9th cir aff ’g tcmemo_2004_13 consequently these administra- tive procedures although seemingly salutary are immaterial to our conclusion that the statute imposes no particular deadline for the irs to secure the required written approval before a penalty is assessed we find further textual support for this conclusion in the effective date of sec_6751 as enacted on date the legislation respecting sec_6751 provided the amendments made by this section shall apply to notices issued and penalties assessed after date irs restructuring and reform act of pub_l_no sec_3306 sec_112 stat pincite the two components of this penalties effective date provision notices issued and the effective date was later extended to date consolidated appropriations act of pub_l_no app’x g sec_302 sec_114 stat pincitea-632 the legislative_history indicates that the effective date was extended due to the need for substantial systems modifications and year programming priorities h_r conf rept no pincite 2000_3_cb_390 united_states tax_court reports assessed correspond to sec_6751 relating to the com- putation of penalty included in a notice and sec_6751 relating to approval of penalty assessment the terms notice and assessment appear exclusively in sub- sections a and b respectively consequently we conclude that the statute made sec_6751 effective for notices issued after date while sec_6751 was made effective for penalties assessed after date as it relates to sec_6751 the effective date provision penalties assessed after the specified date like the title of sec_6751 approval of assessment clearly indicates that the statutory provision is focused on assessment rather than on some earlier event the effective date also har- monizes with our construction of the statute-a penalty assessed after the effective date is subject_to the requirement that written approval be in place as of the time of assessment the dissent suggests that the effective-date phrase notices issued and penalties assessed should apply without differentiation to both sub- secs a and b of sec_6751 even though subsec a deals only with no- tices and even though subsec b deals only with assessments see dis- senting op pp in defense of this woodenly literal construction the dissent speculates that congress might have intended notices issued as the effective-date trigger for a penalty that is subject_to notice of defi- ciency procedures and penalties assessed as the effective-date trigger for assessable_penalties see id this analysis assumes that notices in the effective-date provision means notices of deficiency contrary to strong contextual evidence that this undefined term refers instead to notice of penalty as that term is used in subsec a moreover the dissent seems to assume that an assessable penalty would never be the subject of a no- tice that is incorrect see eg sec_6672 requiring a preliminary no- tice for the assessable penalty for failure_to_collect_and_pay_over_tax see also sec_7522 describing required content of any notice relating to among other things assessable_penalties in any event nothing in the statutory effective-date provision supports the notion that notices issued and penalties assessed -if that phrase were thought to apply indiscrimi- nately to subsecs a and b as the dissent contends-would apply dis- criminately to different types of penalties rather the dissent’s highly lit- eral reading of the effective-date statutory provision would result equally literally in a binary effective date the date of the notice_of_deficiency and the date of the assessment for any penalty properly considered in a defi- ciency case such as this apart from being illogical such an effective date could give rise to internal inconsistency for instance in a situation where a notice_of_deficiency was issued before date but the assess- ment was not made until after date graev v commissioner regardless of when the initial determination of assess- ment might have occurred under our reading then the statute has entirely prospective application under peti- tioners’ and the dissent’s reading of the statute by contrast the irs would have been required to procure the written approval by the time of the initial determination even if the initial determination occurred before the effective date-or even before the enactment-of sec_6751 consequently under petitioners’ and the dissent’s reading of the statute the irs could have been subject retroactively to a requirement to obtain written approval as of a time before the requirement had even come into existence and even in the case of an initial determination made after the date of enactment of sec_6751 but before the effec- tive date the irs would have had no way of knowing for sure whether a particular initial determination ultimately would or would not have been subject_to the written approval requirement that would have depended upon whether the assessment ultimately would occur if at all before or after the effective date or under the dissent’s view whether a notice_of_deficiency would issue if at all before or after the effective date -eventualities not necessarily knowable as of the time when under petitioners’ and the dissent’s views the written approval would have been required under petitioners’ and the dissent’s reading of the statute then the irs would have been effectively constrained to treat any initial determination after date as being presumptively subject_to the new requirements of sec_6751 but this would effectively transform the effective- date provision of sec_6751 from penalties assessed after to initial determinations of penalties assessed after suffice it to say if congress had intended to make sec_6751 effective in this manner it would have known how to do so the dissent’s unorthodox reading of the sec_6751 effective-date provision discussed supra note does not affect this conclusion since the dissent’s view does not seem to exclude the possibility-in fact might be thought to generally assume-that an initial determination of as- sessment could precede any notice_of_deficiency for instance a companion provision in the same act that added sec_6751 required the irs to implement an enhanced supervisory review proc- continued united_states tax_court reports another anomalous result of petitioners’ and the dissent’s reading of the statute would be to render the six-month postponement of the effective date as described supra note without meaningful consequence or effect it seems implausible that congress would have intended the statute to operate in this manner and for this additional reason we think that petitioners’ and the dissent’s reading of the statute from which this implausible result follows misses the mark the sparse legislative_history of sec_6751 reinforces our conclusion that the provision is focused on assessment of penalties the provision requires the specific approval of irs management to assess all non-com- puter generated penalties unless excepted s rept no pincite 1998_3_cb_537 emphasis added see also h_r conf rept no pincite 1998_3_cb_747 the legislative_history also indicates that enactment of sec_6751 stemmed from concerns that penalties should only be imposed where appropriate and not as a bargaining chip s rept no supra pincite c b pincite these stated concerns would seem to be addressed by our redetermination in this case as discussed in detail below we conclude that imposition of the pen- alty against petitioners is appropriate a conclusion that strongly suggests that the penalty was not in fact imposed as a bargaining chip for the reasons previously discussed how- ever it is premature to decide what additional burden if any sec_6751 might impose upon the irs in assessing the deficiency as redetermined in our decision cf sec_6215 providing that once the tax court’s decision becomes shall be assessed the redetermined deficiency final ess for liens levies and seizures that provision was made effective gen- erally for collection actions commenced after the date of enactment irs restructuring and reform act of pub_l_no sec stat pincite we do not foreclose the possibility that a taxpayer who believes that a penalty has been assessed in violation of sec_6751 might raise this issue in a postassessment collection_due_process cdp proceeding see sec_6320 sec_6330 requiring the appeals officer in a cdp hearing to obtain verification that the requirements of any applicable law or adminis- trative procedure have been met graev v commissioner having concluded that the notice_of_deficiency complied with sec_6751 and that petitioners’ argument about sec_6751 is premature we turn to the merits of the penalty as determined against petitioners iii the accuracy-related_penalty sec_6662 and b and imposes a accuracy- related penalty with respect to any portion of an under- payment of tax required to be shown on a return if that underpayment is due to negligence or a substantial under- statement of income_tax an accuracy-related_penalty does not apply to any portion of an underpayment_of_tax for which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 an understatement is reduced if the tax- payer had substantial_authority for the treatment of the items at issue see sec_6662 or adequately dis- closed in the return the relevant facts affecting the item’s tax treatment and had a reasonable basis for the claimed treat- ment see sec_6662 given respondent’s concession of the valuation_misstatement_penalty under sec_6662 and our holding in graev i the remaining question is whether petitioners are liable for the accuracy-related_penalty with respect to the disallowed charitable_contribution deductions as dis- cussed below we conclude and hold that petitioners are liable for the accuracy-related_penalty for an under- payment due to a substantial_understatement_of_income_tax for each year a substantial_understatement sec_6662 imposes a penalty on any under- payment attributable to any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to because we sustain the sec_6662 accuracy-related_penalty on the ground of substantial_understatement under sec_6662 we need not decide whether the penalty should also be sustained on the ground of neg- ligence under sec_6662 united_states tax_court reports the liability of an individual for any penalty to satisfy this burden he must present sufficient evidence to show that it is appropriate to impose the penalty in the absence of available defenses see 116_tc_438 in the notice_of_deficiency respondent determined defi- ciencies of dollar_figure and dollar_figure for and respec- tively in graev i t c pincite we upheld the dis- allowance of petitioners’ charitable_contribution deductions for the cash and facade easement given to nat because there is no disagreement that these amounts exceed of the tax required to be shown on petitioners’ and returns respectively respondent has met his burden of production the burden_of_proof is thus on petitioners to show that they are not liable for the penalty because of reasonable_cause substantial_authority or adequate_disclosure grounded in a reasonable basis see rule a higbee v commis- sioner t c pincite reasonable_cause and good_faith petitioners argue that they are not liable for the accuracy-related_penalty because they had reasonable_cause for claiming the charitable_contribution deductions and they acted in good_faith in general the accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for such portion and that the tax- payer acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into petitioners contend that respondent bears the burden_of_proof as to the penalties under the burden-shifting rules of sec_7491 we disagree sec_7491 rather than sec_7491 applies to penalties see 116_tc_438 n considering the lim- iting language of sec_6665 the reference in sec_7491 to tax liabil- ities imposed by subtitle a or b whereas penalties are imposed by subtitle f and the structure of sec_7491 as a whole we believe that congress in- tended for sec_7491 and not sec_7491 to apply to penalties petitioners and the dissent argue that to satisfy his burden of produc- tion respondent must show compliance with sec_6751 we reject this argument for essentially the same reasons we previously discussed in hold- ing that petitioners’ argument with respect to sec_6751 is premature graev v commissioner account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most impor- tant factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id in determining whether a taxpayer reasonably relied on professional advice for this purpose we apply a three-prong test which asks whether the adviser was a competent professional who had sufficient experience to justify the reli- ance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff ’d 299_f3d_221 3d cir van der lee v commissioner tcmemo_2011_234 citing neonatology’s test and finding that the taxpayers failed to provide their accountant with all relevant information necessary to accurately report their charitable_contributions aff ’d 501_fedappx_30 2d cir curcio v commissioner tcmemo_2010_115 citing neonatology and finding that there was no evidence that petitioners’ accountants had any particular expertise in employee benefit plans or that petitioners thought their accountants had such expertise aff ’d 689_f3d_217 2d cir reliance on professional advice may constitute reason- able cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff ’d on another issue 904_f2d_1011 5th cir aff ’d 501_us_868 petitioners argue that they reasonably relied on their c p a mr lerman to prepare their returns for the years at issue and that this reliance constitutes reasonable_cause and good_faith their argument fails for two reasons first there is no credible_evidence in the record that petitioners provided mr lerman either the side letter or the information con- tained in the side letter second the record provides no cred- ible evidence of mr lerman’s advice to petitioners with respect to the side letter’s effect on their claimed cash and conservation_easement deductions we discuss these conclusions in more detail below because we find that petitioners fail to meet the second and third prongs of the test set out in neonatology assocs p a v commissioner continued united_states tax_court reports a necessary and accurate information although preparation of a taxpayer’s return by a c p a does not provide absolute protection against substantial_understatement or negligence penalties in some cir- cumstances a taxpayer’s reliance on a competent and experi- enced accountant in the preparation of the taxpayer’s return may constitute reasonable_cause and good_faith to show good_faith reliance however the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was a result of the pre- parer’s mistakes 94_tc_473 see also 68_f3d_868 5th cir aff ’g tcmemo_1993_634 57_tc_781 the ultimate responsibility for a correct return lies with the taxpayer who must at least furnish the necessary information to his agent who prepared the return the parties stipulated that in connection with preparing the graevs’ form_1040 mr graev provided to mr lerman a copy of the executed conservation deed of easement an executed form nyc-rpt real_property transfer_tax return an executed department of environmental protection customer registration form for water and sewer billing an executed form tp-584 combined real_estate transfer_tax return an executed national park service historic preserva- tion certification application a residential appraisal report from miller samuel inc and an executed form_8283 evidencing the contributions signed by the trust and miller samuel inc mr graev and mr lerman also submitted declarations listing these documents as having been provided to mr lerman none of these lists mentions the side letter or its contents 115_tc_43 aff ’d 299_f3d_221 3d cir we need not ad- dress whether mr lerman was a competent professional who had suffi- cient experience to justify petitioners’ reliance graev v commissioner as the court held in graev i the side letter made peti- tioners’ contributions nondeductible conditional gifts-at the time of the contributions the possibility that the deductions would be disallowed and as a result that nat would return the contributions was not so remote as to be negligible under sec_1_170a-1 sec_1_170a-7 and sec_1 170a- g income_tax regs therefore our decision as to whether petitioners provided mr lerman with all necessary information depends upon petitioners’ establishing that they provided to him the side letter or disclosed to him its con- tents petitioners have failed to do so to petitioners ask us to infer that the document was provided or the information was conveyed because the evidence indicates that mr graev and mr lerman often spoke by telephone or in person and because as stated in his declara- tion mr lerman would not have prepared mr graev’s and form sec_1040 if he did not believe mr graev was entitled to claim the charitable_contribution_deduction for his facade easement donation to the trust mr lerman reviewed the se documents to ensure they were complete and that they satisfied the substantiation charitable_contribution requirements deduction as them and was comfortable that he had the documentation nec- essary charitable deduction s substantiate he understood for claiming petitioners’ the we find petitioners’ argument unpersuasive the side letter was central to the court’s analysis and holding in graev i which was issued about months before mr lerman and mr graev signed their declarations if peti- tioners had provided the letter to mr lerman or if they had discussed its contents with him it seems reasonable to assume that the declarations would have mentioned this fact and that other evidence in the record would corroborate it but as previously mentioned the declarations are silent on this point and there is no other evidence in the record of mr lerman’s considering or advising petitioners about the side letter his declaration vaguely discusses his review of docu- ments that were provided to him the list does not include the side letter and his opinion that they were sufficient to substantiate petitioners’ claimed charitable_contribution deductions we do not infer from this statement however united_states tax_court reports that mr lerman was provided the side letter-after all the side letter does not directly affect the substantiation of the deductions but rather implicates the question as to whether the deductions even if properly substantiated are defeated by the tax-treatment contingency see generally 140_tc_377 the record contains evidence of mr graev’s discussing the side letter with various nat personnel on date mr graev sent nat an email asking about their thoughts especially as it relates to the side letter after he later communicated to nat that he underst ood the risk nat sent him a side letter agreeing to refund your entire cash endowment contribution and join with you to imme- diately remove the facade conservation_easement from the property’s title and on date-a few weeks before petitioners filed their income_tax return-nat sent mr graev a letter offering to withdraw the side letter which according to our attorney should restore the deductibility of your cash contribution mr graev did not of course take nat up on its offer to withdraw the side letter there is no evidence that mr lerman upon whose advice petitioners allegedly relied ever discussed with them the side letter its potential impact on the deductibility of peti- tioners’ contribution or nat’s offer to withdraw the letter petitioners have failed to establish that they shared with mr lerman either the side letter or its contents we conclude that petitioners have failed to show that they provided him necessary and accurate information see neonatology assocs p a v commissioner t c pincite for this reason alone petitioners have failed to show that they had reasonable_cause for claiming the charitable deductions but as dis- cussed below petitioners’ position also fails for other reasons this communication mentions mr graev’s accountants but does not mention their names or qualifications or indicate that he had shared the side letter with them or received any advice from them about the side letter the record does not clearly indicate why nat seemed to believe that the side letter endangered the deduction only for mr graev’s cash con- tribution as discussed in 140_tc_377 the side letter led to our disallowing deductions for both the cash contribution and the easement contribution for essentially the same rea- sons graev v commissioner b actual reliance in good_faith even if we were to assume as we do not that petitioners provided mr lerman the side letter or shared its contents with him petitioners nevertheless have failed to establish that they relied on mr lerman’s advice in good_faith when they reported the charitable_contribution deductions the regulations define advice as any communication setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the tax- payer and on which the taxpayer relies with respect to the imposition of the sec_6662 accuracy-related_penalty sec_1_6664-4 income_tax regs although the regula- tions allow flexibility regarding the form advice may take they set out detailed requirements for the content of advice that can give rise to reasonable_cause for example reliable advice must be based upon all pertinent facts and cir- cumstances it must take into account the taxpayer’s pur- poses for its actions and it cannot be based on unreasonable assumptions id subpara i and ii the regulations con- template advice that involves an explicit communication in some form see 469_us_241 characterizing the requisite advice as being sub- stantive advice of an accountant or attorney an adviser’s failure to raise an issue may leave in doubt whether the adviser even considered the issue much less engaged in any analysis or reached a conclusion about it neonatology assocs p a v commissioner t c pincite the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein petitioners suggest that mr lerman rendered advice as evidenced by his statement that he informed mr graev that petitioners also argue that they relied on the advice of mr miller in good_faith mr miller did not conduct the appraisal he was the supervisor of dina miller who did we did not address in graev i whether the valu- ation was correct whether either mr or ms miller was a qualified ap- praiser or whether the appraisal is a qualified_appraisal because re- spondent has conceded the sec_6662 valuation_misstatement_penalty neither the millers’ credentials nor the appraisal’s valuation is relevant to our analysis in any event the appraisal does not allude to the side letter or its contents or their impact on the deductibility of the easement dona- tion united_states tax_court reports facade conservation donations were legitimate but were ‘high visibility transactions’ to the internal_revenue_service petitioners point to a date email from mr graev to nat stating that his accountants have advised me to be very cautious and asking nat what are your thoughts especially as it relates to the side letter and mr graev’s declaration states that he relied on mr lerman’s advice in determining the availability of the charitable_contribution_deduction petitioners ask the court to infer from these statements and circumstances that mr graev discussed the side letter with mr lerman that mr lerman’s advice was a direct result of that conversation and that mr graev’s email was referring to this advice we are unconvinced when mr graev sent his date email to nat he had not yet submitted a facade conservation_easement application to nat-he did that on date and because he had not yet submitted the application he had not received his side letter-which he received on date with respect to the effect of the side letter it is difficult to see how petitioners could have reasonably relied on a single conversation between messrs graev and lerman before the side letter came into existence and there is no evidence of any subsequent discussion of the side letter between mr graev and mr lerman after mr graev granted the facade conservation_easement on date and before petitioners filed their federal_income_tax return nat sent mr graev at least three letters urging him to seek professional tax_advice in response to pending legislative developments and in the light of the concerns of nat’s own lawyers about the effect of the side letter as previously noted in its date letter nat went so far as to offer to withdraw the refund offer to restore the deductibility of your cash contribution the record does not establish that petitioners sought advice from mr lerman in response to any of these communications petitioners have failed to establish that they reasonably relied on mr lerman’s advice in claiming their cash and easement contribution deductions notwithstanding the side letter graev v commissioner c petitioners’ efforts t he most important factor in determining whether tax- payers have reasonable_cause for their tax treatment and whether they act in good_faith is the extent of the taxpayer s’ effort to assess the taxpayer s’ proper tax_liability sec_1_6664-4 income_tax regs we have found that petitioners’ purported reliance on mr lerman’s advice does not meet the neonatology requirements we thus look to the record to evaluate the adequacy of petitioners’ efforts to assess their proper tax_liabilities in other ways although petitioners reported the charitable_contributions on their and returns they did not disclose the side letter or its contents see 135_tc_471 considering disclosure on tax returns as a factor to be considered in the reasonable_cause and good_faith test aff ’d 668_f3d_888 7th cir they also attached to their tax returns the miller samuel appraisal and a form_8283 but again these documents did not address the side letter mr graev is an experienced attorney who has worked for prestigious law firms mr graev was encouraged several times to seek tax or legal counsel regarding the side letter and it was he who insisted on the side letter there is no evi- dence that he sought advice in response to nat’s encourage- ment mr graev states in his declaration that he researched the tax consequences of side letters and that he was aware of and relied upon the court’s holding in 46_tc_583 general counsel memo- as previously discussed we find it unnecessary to decide whether mr or ms miller was a qualified_appraiser or whether this appraisal is a qualified_appraisal even if we were to decide both issues in the affirma- tive the appraisal and form_8283 would still be insufficient to show good_faith and reasonable_cause on account of the absence of credible_evidence showing petitioners’ efforts to determine the impact of the side letter on their charitable_contribution deductions the record is silent as to mr graev’s area of expertise but petitioners do not assert that it involved tax law the only advice in the record regarding the side letter was conveyed from nat lawyers through nat employees to mr graev reliance on this advice would be unreasonable see 139_tc_67 finding that reliance on tax_advice of an in- terested party was neither reasonable nor in good_faith neonatology assocs p a v commissioner t c pincite united_states tax_court reports randum date and private_letter_ruling date but as we stated in graev i t c pincite quoting 95_tc_156 t he mere fact that he required the side letter is strong evidence that at the time of mr graev’s con- tribution the risk that his corresponding deductions might be disallowed could not be and was not ‘ignored with reasonable safety in undertaking a serious business trans- action ’ we cannot therefore find that he acted in good_faith to assess the impact of the side letter upon the chari- table contribution deductions because petitioners have failed to establish that they reasonably relied on professional advice and because they have not otherwise shown that they acted in good_faith to assess their proper tax_liabilities we reject their contention that they meet the reasonable_cause and good_faith exception under sec_6664 substantial_authority petitioners argue that they had substantial_authority for claiming the charitable_contribution deductions notwith- standing the existence of the side letter only where the weight of the authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions does substantial_authority exist for particular tax treatment see curcio v commissioner f 3d pincite 939_f2d_874 9th cir aff ’g in part rev’g in part on another ground tcmemo_1989_390 sec_1 d i income_tax regs the substantial_authority standard is less stringent than the more-likely-than-not standard met only when the likelihood of a position’s being upheld is greater than but is more stringent than the reasonable basis standard sec_1_6662-4 income_tax regs the standard of ‘substantial authority’ requires that when the facts and authorities are analyzed with respect to we address the adequacy of these authorities and materials as sub- stantial authority below there is no evidence that mrs graev participated in this process other than by signing the and form sec_1040 graev v commissioner the taxpayer s’ case the weight of the authorities that sup- port the taxpayer s’ position should be substantial when compared with those supporting the contrary position schirmer v commissioner 89_tc_277 to deter- mine whether substantial_authority exists all relevant authorities including those pointing to a contrary result are taken into account sec_1_6662-4 income_tax regs examples of relevant authority include statutory and regu- latory provisions caselaw legislative_history and adminis- trative interpretations by the commissioner id subdiv iii a taxpayer may have substantial_authority for a position that is unlikely to prevail as long as the weight of the authorities in support of the taxpayer’s position is substan- tial in relation to the weight of any contrary authorities see id subpara the regulations provide the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority for example a case or revenue_ruling having some facts in common with the tax treatment at issue is not particularly relevant if the authority is materially distinguishable on its facts or is otherwise inapplicable to the tax treatment at issue id subpara ii the determination of whether a taxpayer’s position has substantial_authority is made as of the last day of the tax- able year to which the return relates and at the time that return is filed see id subdiv iv c petitioners argue that 46_tc_583 general counsel memorandum sometimes the memorandum and private_letter_ruling some- times the letter_ruling provide substantial_authority for their claimed charitable_contribution deductions we dis- agree in graev i t c pincite we considered at length the history of sec_170 and the relevant regulations in construing the so remote as to be negligible standard found in sec_1_170a-1 sec_1_170a-7 and sec_1_170a-14 income_tax regs we concluded that on the undisputed facts of this case it is self-evident that the risk of irs disallowance was not negligible a substantial risk obviously arose from the irs’s then-announced intention to scrutinize charitable_contribution deductions for facade easement contributions and that risk is evident from mr graev’s insistence on nat’s issuing the side letter we need not wonder how a donor or donee would have responded to this risk if united_states tax_court reports he had foreseen it we know how mr graev did respond when he did foresee it he did not disregard or ignore it see inv co v commissioner t c pincite briggs v commissioner t c pincite but rather went out of his way to address it and hedge against it graev i t c pincite fn ref omitted alteration in original in graev i t c pincite this court discussed o’brien at length and distinguished it from the instant case stating this case unlike o’brien clearly presents the issue of whether the promised return of a charitable_contribution upon the disallowance of the charitable_contribution deduc- tion can constitute a subsequent event the possibility of which if not negligible renders the deduction not allowable o’brien sheds no light on that question we concluded that the graevs’ characterization of our ruling in o’brien was flatly incorrect id pincite consistent with our analysis in graev i we conclude that o’brien is not particu- larly relevant to the instant case and does not provide substantial_authority for petitioners’ position see sec_1_6662-4 income_tax regs in addition to this court’s opinion in o’brien petitioners rely on general counsel memorandum and private_letter_ruling certain sources of authority become less relevant as time passes any private_letter_ruling or general counsel memorandum that is more than years old generally is accorded very little weight however the persuasiveness and relevance of a document viewed in light of subsequent developments should be taken into account along with the age of the document sec_35 in its analysis in 46_tc_583 the court cited with approval 9_tc_631 aff ’d 181_f2d_444 6th cir as involving a type of contingency similar to that in o’brien but involving a different type of trust presumably for that reason in their answering brief petitioners also cite surface combustion corp as substantial_authority though without any separate discussion for reasons similar to those that lead us to con- clude that o’brien does not constitute substantial_authority for petitioners’ position neither does surface combustion corp in graev i we declined to consider the irs private_letter_ruling in the light of sec_6110 which provides precedential status -unless the secretary otherwise establishes by regulations a written determina- tion may not be used or cited as precedent the same impediment does not arise in the context of evaluating substantial_authority sec_1 d iii income_tax regs lists authority that can be relied upon and includes both private letter rulings and general counsel memoranda graev v commissioner d ii income_tax regs the letter_ruling was some years old when petitioners filed their returns claiming the disputed charitable_contribution deductions and the memorandum was about years old as discussed below these documents are not so persuasive or relevant as to overcome their age and we accord them little weight general counsel memorandum insofar as it is rel- evant reaches a conclusion and distinguishes o’brien in a way that seems unhelpful to petitioners the memorandum addresses whether under sec_664 of the internal_revenue_code of a provision of a_trust that provides the trust shall be deemed null and void and all of the trust assets returned to the grantors if the internal_revenue_service dis- allows a deduction for the value of the remainder_interest disqualif ies the trust as a charitable_remainder_annuity_trust the memorandum distinguishes o’brien because o’brien was issued before the enactment of sec_664 of the internal_revenue_code of and because the provisions in question in o’brien in effect remove d the return of the contributions from the control of the taxpayer and insure d that the taxpayer w ould not be allowed a deduction for a contribution that subsequently may be returned to him and not given to charity the memorandum concludes that the trust does not qualify as a charitable_remainder_annuity_trust under sec_664 of the internal_revenue_code and the contribution to the trust is not deductible as a charitable_contribution for federal_income_tax purposes petitioners do not meaningfully explain why they believe this 30-year-old memorandum substantial_authority for their claimed charitable_contribution deduc- tions and we do not view it as such constitutes finally petitioners cite as substantial_authority private_letter_ruling it involves a conveyance of real it appears that sec_1_6662-4 income_tax regs excludes this memorandum from those which are able to be part of substantial author- ity stating t he following are authority for purposes of determining whether there is substantial_authority for the tax treatment of an item general counsel memoranda issued after date as well as general counsel memoranda published in pre-1955 volumes of the cumu- lative bulletin we need not decide whether the memorandum is ex- cluded under this regulation because we conclude for other reasons that it does not constitute substantial_authority for petitioners’ position united_states tax_court reports estate to the u s postal service contingent upon the tax- payer’s receiving a ruling from the irs that the conveyance qualified as a charitable_contribution_deduction under sec_170 if a ruling was not received by a specified date then the postal service would reconvey the property to the taxpayer the letter_ruling concluded that a contribution of real_estate to the united_states postal service will qualify for a charitable deduction under sec_170 of the code as long as the gift is made for exclusively public purposes it further summarily concluded that the contingency d id not serve to invalidate the gift citing o’brien with no additional analysis of this issue like o’brien the letter_ruling does not address the so remote as to be negligible requirement of the sec_170 regulations as previously explained and for the reasons dis- cussed at length in graev i the opinion in o’brien does not constitute substantial_authority for petitioners’ position and because the letter_ruling relies almost entirely on o’brien we do not find it persuasive as to whether petitioners’ tax- treatment contingency should defeat their deduction taking into account the letter ruling’s lack of persuasiveness its age over years old when petitioners filed the returns in ques- tion and its nonprecedential status we accord it little weight petitioners point to no other authorities upon which they relied in claiming the disputed deductions we conclude that the authorities that support petitioners’ deductions for the cash and conservation_easement contributions are not substantial when weighed against the contrary authorities see sec_1_6662-4 income_tax regs contra graev i t c pincite n citing numerous pre-2004 cases involving facade easements examining the history of sec_170 and sec_1_170a-1 income_tax regs and identical wording in sec_81 a estate_tax regs along with its history and relevant caselaw examining the wording of the statute and congressional intent addressing at length the so remote as to be negligible standard found in sec_1_170a-1 sec_1 170a- and 170a-14 income_tax regs graev v commissioner reasonable basis and adequate_disclosure petitioners argue in the alternative that any understate- ment should be reduced because they made adequate disclo- sure of the charitable_contribution deductions and there was for their tax treatment see sec a reasonable basi sec_6662 reasonable basis relatively high standard that is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs is a to satisfy the adequate_disclosure standard of sec_6662 taxpayers must disclose the relevant facts on a properly completed form attached to the return or to a qualified_amended_return sec_1_6662-4 income_tax regs for a disclosure to be adequate it must be sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 see schirmer v commissioner t c pincite a dequate disclosure can nonetheless be satisfied by providing on the return sufficient information to enable respondent to identify the potential controversy involved the disclosure must be more substantial than providing a clue that would intrigue the likes of sherlock holmes but need not recite every underlying fact 133_tc_1 citing quick tr v commissioner 54_tc_1336 aff ’d 444_f2d_90 8th cir adequacy of disclosure is judged by a reasonable person standard id pincite this standard does not require the commissioner to engage in a thorough examination of the return to ascertain whether there is omitted gross_income a misleading statement on a return is not sufficient to apprise the commissioner of the nature and amount of an omitted item respondent asserts that petitioners failed to satisfy the adequate_disclosure requirement because they did not dis- close the side letter or its contents on their returns or on any other attached documents we agree as discussed at length in graev i petitioners’ side letter takes on critical importance in evaluating the propriety of their claimed charitable_contribution deductions although united_states tax_court reports petitioners included information about their charitable con- tribution deductions on their and federal_income_tax returns those returns did not adequately disclose information that might have alerted the irs to the potential controversy about the tax-treatment contingency that could defeat the deduction in suggesting that they made adequate_disclosure peti- tioners point to a provision of the deed of easement which states that nothing herein contained shall be construed to limit nat’s right to abandon some or all of its rights hereunder petitioners suggest in their answering brief that the deed of easement was submitted with their returns but point us to nothing in the record to support this assertion the deed of easement is not included with the copies of petitioners’ returns that are included in the record as stipulated exhibits in any event even if we were to assume for the sake of argument that the deed of easement was submitted with petitioners’ returns we disagree that it constituted adequate_disclosure of facts regarding the side letter and absent disclosure of the letter or its contents respondent was not adequately apprised of the potential controversy regarding the tax-treatment contin- gency furthermore even if the disclosure were adequate petitioners could not avail themselves of this defense because as explained below they have failed to provide authority that could provide a reasonable basis for their return position see sec_1_6662-3 income_tax regs adequate_disclosure has no effect where the return position lacks a reasonable basis the relevant petitioners point to their interpretation of o’brien in conjunction with general counsel memorandum and private_letter_ruling to show that they had a reasonable basis for their tax treatment however as pre- viously noted in graev i t c pincite the court found that the graevs’ characterization of our ruling in o’brien is flatly incorrect and that their reliance on it is therefore mistaken and as discussed above we accord little weight to the decades-old memorandum and letter_ruling petitioners argue that they had a reasonable basis because graev i involved an issue of first impression we disagree petitioners also raise this argument as a defense to the negligence graev v commissioner mr graev is an experienced attorney he did not provide the side letter with either form_1040 and he did not provide it to mr lerman clearly he was aware of the potential con- troversy relating to the side letter and it is equally clear that petitioners did not seek legal advice regarding that potential controversy as we stated in graev i t c pincite on the undisputed facts of this case it is self-evident that the risk of irs disallowance was not negligible a substantial risk obviously arose from the irs’s then-announced intention to scrutinize charitable_contribution deductions for facade easement contributions and that risk is evident from mr graevs’ insistence on nat’s issuing the side letter we need not wonder how a donor or donee would have responded to this risk if he had foreseen it we know how mr graev did respond when he did foresee it he did not disregard or ignore it see inv co v commissioner t c pincite briggs v commissioner t c pincite but rather went out of his way to address it and hedge against it petitioners’ behavior in failing to seek counsel after nat advised them to do so on several occasions was not reason- able at best petitioners’ return position was merely arguable or colorable and so does not satisfy the reasonable basis standard see sec_1_6662-3 income_tax regs because we find that petitioners neither adequately dis- closed the terms of the side letter nor based their return position upon a reasonable claim petitioners cannot rely on sec_6662 as a defense to the accuracy- related penalty ultimately we find unpersuasive all petitioners’ argu- ments against imposing the sec_6662 and b substantial_understatement_penalty we sustain respondent’s imposition of the accuracy-related_penalty on the basis of petitioners’ substantial understatements of income_tax on their and federal_income_tax returns due to their disallowed cash and facade easement charitable_contribution deductions to reflect the foregoing and the holding in graev i decision will be entered under rule penalty as previously discussed because we hold that petitioners are lia- ble for the substantial_understatement_penalty we do not consider wheth- er the negligence_penalty applies united_states tax_court reports reviewed by the court marvel foley gale holmes paris kerrigan lauber and ashford jj agree with this opinion of the court nega j concurring i reach the same result as the majority but for a different reason i would apply the rea- soning in our opinion 140_tc_210 and the supreme court cases guiding our analysis there to find that the actions of respondent even if not strictly complying with sec_6751 did not prejudice petitioners i share the view that sec_6751 was enacted to prevent irs agents from using the prospect of penalties as either a threat or a bargaining chip against taxpayers here the examining agent and the chief_counsel attorney each obtained supervisory approval for a higher penalty rather than under the facts of this case therefore i do not believe one could conclude that the penalties were being used as a threat or a bargaining chip deciding this case on the basis that petitioners were not prejudiced allows us to leave to another case the more detailed statutory analysis performed by both the majority and the dissent our approach like the majority opinion also should not be construed as encouraging the irs to retreat from its current administrative practices the failure of the irs to follow the statute or its administrative practices may be challenged as an abuse_of_discretion in a collection action that case is not before us for these reasons i decline to join with the majority but concur in the result goeke and pugh jj agree with this concurring opinion graev v commissioner gustafson j dissenting sec_6751 provides no penalty under this title shall be assessed unless the initial deter- mination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination in this case however the responsible revenue_agent included a accuracy-related_penalty on the notice_of_deficiency without first obtaining the approv al in writing of his immediate supervisor for that reason i would not sustain this penalty i the sec_6751 issue is not premature sec_6671 prohibits assess ment of a penalty in certain circumstances since this case is a deficiency case which by definition is concluded before an assessment can be made the irs contends and the majority concludes that peti- tioners’ argument that respondent failed to comply with sec_6751 is premature in this case see op ct p that conclusion ignores the nature of a deficiency case in the tax_court a the tax_court decides whether liabilities should be assessed sec_6201 authorizes the irs to make assessments of tax_liabilities sec_6201 and sec_6212 permit the irs to determine a deficiency in a taxpayer’s tax liability-ie a tax_liability greater than what the taxpayer reported see sec_6211 a -and in due course to assess that deficiency as the majority observes see op ct p an assessment is the formal recording of a taxpayer’s tax_liability on the irs’s records the regulations provide how that recording is accomplished i do not disagree with the majority’s treatment of sec_6751 in part i see op ct pp and apart from the logically prior issue of sec_6751 i do not disagree with its reasoning in part iii about petitioners’ liability for the penalty under sec_6662 see op ct pp 129_tc_178 see also 542_us_88 the assessment shall be made by record- ing the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary united_states tax_court reports the district_director and the director of the regional service_center shall appoint one or more assessment officers the assessment shall be made by an assessment officer signing the summary record of assess- ment the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment the amount of the assessment shall in the case of tax shown on a return by the taxpayer be the amount so shown and in all other cases the amount of the assessment shall be the amount shown on the supporting list or record the date of the assessment is the date the summary record is signed by an assessment officer c f_r sec_301_6203-1 proced admin regs emphasis added thus the assessment of a given liability whether for tax or penalty occurs when an assessing officer simultaneously makes tens of thousands of assessments in a single stroke in the case of deficiencies sec_6213 interposes tax_court proceedings between the irs’s determination of a defi- ciency and the irs’s assessment of that deficiency that is a taxpayer who receives the irs’s notice_of_deficiency ha sec_90 days to petition the tax_court for a redetermination of the deficiency and if he does file such a petition then no assessment of a deficiency shall be made until the decision of the tax_court has become final sec_6213 consequently a tax_court deficiency case like the present case necessarily occurs before any assessment of the defi- ciency could be made since sec_6751 is a prohibition of assessment in certain circumstances then one could say as the majority does in effect that sec_6751 cannot be violated until a penalty has been assessed without supervisory approval therefore the commissioner and the majority reason until the moment of assessment compliance with sec_6751 simply cannot be addressed i disagree where a rule such as sec_6751 bars assessment the tax_court can and should hold that the liability cannot be assessed as of the time of the internal_revenue_service restructuring and re- form act of act pub_l_no sec_3301 sec_112 stat pincite see infra p the assessments might number big_number per week in a given internal_revenue_service center the summary record of as- sessment sra was signed by the assessment officer and the assess- ments were thereby made on each monday but t he monday assessment_date was prerecorded on each tax account included in the sra be- fore the sra is signed tech adv mem cc-tam-pmta-00207 date graev v commissioner the irs’s notice_of_deficiency announces the agency’s intention to assess a deficiency in tax if the recipient tax- payer files no tax_court petition then the deficiency shall be assessed sec_6213 emphasis added if the recipient taxpayer does file a tax_court petition then the deficiency proceedings in the tax_court effect a restriction on assessment sec_6213 emphasis added and when those proceedings conclude the redetermined deficiency shall be assessed sec_6215 emphasis added that is a deficiency determination is by definition oriented toward the proposed eventual assessment of the liability and in deciding a deficiency case the tax_court is deciding whether a liability should be assessed the code explicitly confers on the tax_court jurisdiction to determine whether dis- puted liabilities should be assessed sec_6214 emphasis added concerning liabilities greater in amount than those on the notice_of_deficiency the fact that a rule is cast as a bar on assessment does not at all preclude pre-assessment consideration of compli- ance with that rule the preeminent instance of this truism is the statute of limitation sec_6501 which is a bar on untimely assessment if the irs issues a notice_of_deficiency that the taxpayer contends is untimely under sec_6501 the taxpayer can challenge that notice in a deficiency case on the grounds that assessment of the proposed deficiency is barred by the statute_of_limitations the tax_court does not treat such challenges as premature in a pre-assessment defi- ciency case rather if the taxpayer is correct that assess- ment is barred then the tax_court enters decision in favor of the taxpayer-in the pre-assessment context see sec_7459 if a taxpayer argues that assessment of a liability is barred by a statute-whether sec_6501 or sec_6751 b -then the tax_court can entertain that challenge in a deficiency case the tax court’s deficiency case procedure sec_4 the form language of the notice_of_deficiency issued to petitioners re- flects this dynamic we have determined that you owe additional tax or other_amounts or both for the tax_year s identified above the en- closed statement shows how we figured the deficiency if you decide not to sign and return the waiver and you do not file a petition with the tax_court within the time limit the law requires us to assess and bill you for the deficiency after days from the date of this letter emphasis added united_states tax_court reports all relate to a proposed eventual assessment of tax and the truism that any resulting assessment will not be recorded until after the tax court’s processes are complete hardly ren- ders assessment issues premature in a deficiency case b sec_7491 brings supervisory approval of penalties into a deficiency case sec_7491 enacted in the irs restructuring and reform act of act pub_l_no sec_3301 sec_112 stat pincite along with sec_6751 id sec_3306 sec_112 stat pincite provides very broadly notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty emphasis added by its terms sec_7491 thus applies in any court pro- ceeding our explanation of sec_7491 in 116_tc_438 states congress’ intent as to the meaning of the burden of production is evident from the legislative_history the legislative_history of sec_7491 sets forth in any court_proceeding the secretary must initially come forward with evidence that it is appropriate to apply a particular penalty to the taxpayer before the court can impose the penalty this provision is not intended to require the secretary to introduce evidence of ele- ments such as reasonable_cause or substantial_authority rather the secretary must come forward initially with evidence regarding the appropriateness of applying a particular penalty to the taxpayer if the taxpayer believes that because of reasonable_cause substantial_authority or a similar provision it is inappropriate to impose the penalty it is the taxpayer’s responsibility and not the secretary’s obligation to raise those issues h conf rept supra pincite c b pincite therefore with regard to sec_7491 we conclude that for the commissioner to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty it could hardly be appropriate for the court to impose the penalty if a statute declares that no penalty shall be assessed as sec_6751 does this seems obvious if we hypothesize an instance of clear penalty abuse by a revenue_agent suppose that in the context of an audit the agent cynically raises an unwarranted penalty as a bargaining graev v commissioner chip that he includes the penalty in a notice_of_deficiency without supervisory approval and that the taxpayer chal- lenges the notice by filing a petition in the tax_court where the commissioner is unable to show compliance with sec_6751 he is unable in the words of the conference_report to come forward with evidence that it is appropriate to apply a particular penalty to the taxpayer under the terms of sec_6751 no penalty shall be assessed i would therefore hold that compliance with sec_6751 is properly a part of the burden-of-production inquiry in our deficiency cases involving penalties even if that were not the case and if a showing of supervisory approval were not part of the commissioner’s initial burden non-compliance with sec_6751 can surely be introduced by the tax- payer as quoted above the legislative_history makes it clear that once the irs has met its burden of production on a pen- alty if the taxpayer believes that because of reasonable_cause substantial_authority or a similar provision it is inappropriate to impose the penalty it is the taxpayer’s responsibility and not the secretary’s obligation to raise those issues it would be strange indeed if the taxpayer would be allowed to demonstrate reasonable_cause but would be barred from showing that no penalty shall be assessed under sec_6751 where the taxpayer is able if permitted to demonstrate that no penalty shall be assessed then the tax_court cannot preclude the sec_6751 defense and impose the penalty in light of sec_7491 consideration of sec_6751 is not at all premature in a deficiency case c for a penalty determined in a notice_of_deficiency the supervisory approval required by sec_6751 must be obtained before the tax_court suit is filed the majority’s holding that the sec_6751 compli- ance issue is premature in this deficiency case is buttressed by its conclusion that the statute clearly contemplates that the written approval is not required at any par- ticular time before the assessment is made see op ct pp this conclusion is unwarranted united_states tax_court reports supervisory approval must be obtained when the super- visor has authority to grant approval the statute can be construed only to require supervisory approval at a time when the supervisor has the ability to approve or disapprove the penalty-and no later although sec_6751 itself does not provide when an examina- tion supervisor loses authority to approve or disapprove a penalty proposed for inclusion in a notice_of_deficiency else- where the code does sec_6215 provides that the entire amount redetermined as the deficiency by the decision of the tax_court which has become final shall be assessed emphasis added thus we know that with respect to mr and mrs graev’s penalty liability and to that of all tax- payers who file petitions in the tax_court supervisory approval must be obtained before the tax court’s decision becomes final because thereafter assessment of the penalty becomes mandatory on the irs supervisory approval or dis- approval would thereafter be meaningless and of course the supervisor lacks that authority not only when the tax court’s decision has become final but much earlier-when the tax_court petition is first filed pursuant to sec_7803 it is not examination personnel but rather the office_of_chief_counsel that represent s the commissioner in cases before the tax_court after a case is pending examination personnel might or might not be able to persuade chief_counsel to concede a penalty but the deci- sion or determination whether to do so would not belong to an examination supervisor an examination supervisor has authority to approve a pen- alty determination only when the case is under the authority of the irs’s examination function to the same ultimate effect sec_6512 flatly provides with excep- tions not helpful here that if the irs issues a notice_of_deficiency and the taxpayer files a timely tax_court petition then no credit or refund of in- come tax for the same taxable_year in respect of which the secretary has determined the deficiency shall be allowed or made and no suit by the taxpayer for the recovery_of any part of the tax shall be instituted in any court for purposes of sec_6512 a refund of tax includes pen- alties sec_6665 111_fedclaims_686 consequently the last moment that an irs examina- tion supervisor had any discretion as to mr and mrs graev’s penalty was before they filed suit graev v commissioner the statute requires supervisory approval of the initial determination sec_6751 requires supervisory approval of the initial determination of such assessment we observed in legg v commissioner 145_tc_344 that t he dictionary defines ‘initial’ as ‘having to do with indicating or occurring at the beginning’ webster’s new world college dictionary 4th ed the majority’s interpretation however would permit compliance when the irs was making its final_determination of the assessment not when the ini- tial determination is being made supervisory approval must accompany the penalty deter- mination the language of the statute does not require approval by the supervisor of the individual who made such determina- tion or by the supervisor of the individual responsible for such determination the majority’s opinion would arguably be consistent with either of those hypothetical statutes but the actual statute says otherwise employing a present par- ticiple as an adjective it provides no penalty under this title shall be assessed unless the initial deter- mination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 emphasis added today we could say that revenue_agent feld is the individual who made the determination or that he is the individual who was responsible for the determination but we would not say that he is the individual making such deter- mination that making occurred at a specific time in the past by requiring written approval by the supervisor of the individual making the determination the statute indicates that the supervisor must act when the individual is making such determination thus supervisory approval must accompany the initial determination d the effective date of the statute does not support the majority’s interpretation as originally enacted in date sec_6751 provided that it would become effective months later for notice sec_147 united_states tax_court reports issued and penalties assessed after date later extended to date the majority opines see op ct pp that the effective date of sec_6751 is governed solely by the penalties assessed term and that sec_6751 is governed by notices issued and that therefore the effective date provision shows that congress intended that the written approval be in place as of the time of assessment regardless of when the initial determination might have been made under petitioners’ reading of the statute by contrast the irs would have been required to procure the written approval by the time of the ‘initial determination’ even if the ‘initial determination’ occurred before the effective date-or even before the enactment-of sec_6751 see op ct p the symmetry of the majority’s construction of the effective date statute notices for subsection a assessments for subsection b however esthetically pleasing it might be does not appear in what congress actually provided the statute as written provides for both subsections of sec_6751 that the rules apply to notices issued after date the evident reason for adding and penalties assessed is that unlike income and estate_taxes some penalties-the assessable_penalties of sec_6671 through 6725-are not subject_to deficiency_notice procedures i understand the effective date provision for sec_6751 to apply to a penalty that is subject_to notice_of_deficiency procedures if the notice was issued after the effective date and to apply to assessable_penalties if they are assessed after the effective date if as the majority supposes congress had wanted to assign dif- ferent effective dates to subsections a and b it knew how to do so sec_6212 entitled notice_of_deficiency applies to any_tax im- posed by subtitles a income taxes or b estate_and_gift_taxes or chapter or certain excise_taxes in subtitle d the assessable pen- alties in subtitle f chapter subchapter_b secs are not determined in a notice_of_deficiency the accuracy-related_penalty of sec_6662 at issue here however is subject_to deficiency procedures pursu- ant to sec_6665 see 191_f2d_627 3d cir quoted in 135_tc_238 see eg act sec_4001 sec_112 stat pincite which amended code sec_8021 with the following effective dates graev v commissioner i conclude that for a penalty determined in a notice of defi- ciency issued after date supervisory approval is required and that if a penalty is not subject_to deficiency procedures then supervisory approval is required before any assessment after date nothing in this regime suggests that supervisory approval under sec_6751 can be postponed until the moment of assessment ii the majority’s interpretation would fail utterly to accom- plish the purpose of the statute as is discussed above in part i c the majority concludes see op ct pp t he statute clearly contemplates that the written approval is not required at any particular time before the assessment is made if that were true then supervisory approval might be obtained after the tax court’s deficiency case had been litigated and before the assessment had occurred and in this case it would still remain to be seen whether the irs might yet obtain the nec- essary supervisory approval so that we could not decide in favor of the taxpayer and invalidate the penalty determina- tion on this basis i explained above how the code does not permit this construction and i note here a further and fun- damental problem with the majority’s approach it ignores the legislative purpose of sec_6751 if a statute is ambiguous then we properly consult the legislative_history to discern the statute’s purpose the b effective dates - subsection e of sec_8021 of the internal_revenue_code_of_1986 as added by subsection a of this section shall apply to requests made after the date of the enactment of this act subsection f of such section shall take effect on the date of the enactment of this act in antonin scalia bryan a garner reading law the interpretation of legal text sec_63 justice scalia and professor garner include as number among canons of construction called sound principles of interpretation the presumption against ineffectiveness a textually permissible interpretation that furthers rather than obstructs the statute’s purpose should be favored see 138_tc_18 it is well settled that where a statute is ambiguous we may look to legislative_history to ascertain its meaning citing 481_us_454 see also palahnuk v commissioner continued united_states tax_court reports phrase initial determination of such assessment in sec_6751 emphasis added is ambiguous because in tax par- lance one does not determine an assessment as we have noted see supra part i a assessment is a term of art with a well-understood meaning- the formal recording of a taxpayer’s tax_liability on the irs’s records simply stated an assessment is an administrative act if we were to import that meaning into sec_6751 the phrase initial deter- mination of such assessment would be unworkable one can determine whether to make an assessment but one cannot determine an assessment because the statute is thus ambiguous we may look to the legislative_history to determine congress’s intent through its conference_report congress made its intent clear the committee believes that penalties should only be imposed where appropriate and not as a bargaining chip s rept no pincite 1998_3_cb_537 taxpayers had complained to congress that in disputes about income_tax_liability irs agents sometimes unreasonably asserted penalty liability on top of the tax_liability in order to create a bargaining chip for use in settlement negotiations with tax- payers as we explained in legg v commissioner t c pincite citing s rept no supra pincite c b pincite congress addressed this abuse in by enacting sec_6751 which provides no penalty under this title shall be assessed unless the initial deter- mination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination 544_f3d_471 2d cir extrinsic materials have a role in statu- tory interpretation only to the extent they shed a reliable light on the en- acting legislature’s understanding of otherwise ambiguous terms aff ’g 127_tc_118 in conventional tax parlance one would usually speak of deter- mining or redetermining a deficiency see sec_6212 sec_6213 or perhaps determining a liability see sec_1552 sec_3509 and one would usually speak of making an assessment see sec_6203 or per- haps verifying it under sec_6330 stefan tucker then chair-elect of the section of taxation of the amer- ican bar association stated to congress t he irs will often say if you don’t settle we are going to assert the penalties if you do settle we may not assert the penalties irs restructuring hearings on h_r before the s comm on finance 105th cong graev v commissioner thus the statute created a supervisory approval requirement and invalidates the subordinate’s penalty determination if he fails to get that approval the majority’s construction of the statute however would permit the examining agent to make an unapproved initial determination of the penalty possibly to be followed still without approval by further administrative and even judicial proceedings with the approval finally to be obtained only when all that is left is the ministerial_act see supra note of recording the assessment on the irs’s accounts this construction is implausible in the extreme-especially in an instance in which a penalty assertion becomes the subject of tax_court litigation once chief_counsel had argued and the tax_court had held that the taxpayer is liable for an assess- ment the supervisor’s johnny-come-lately approval of the initial determination would add nothing to the process and where the tax_court had held the taxpayer not liable for the penalty the supervisor’s consideration of the matter would then be completely moot in either circumstance the statute would have accomplished literally nothing toward the congressional goal expressed in the legislative_history iii the irs’s other arguments are not valid the majority concludes that the sec_6751 issue is premature and that therefore the court need not decide the irs’s other three arguments see op ct p because i believe the sec_6751 issue is timely i would address the other arguments as follows the instructions given to irs personnel in the internal revenue man- ual irm do not reflect this construction that would permit long-delayed supervisory approval rather the supervisor’s approval must be noted on the form reflecting the agent’s determination see irm pt date see irm pt date for irm provision in effect in or otherwise be documented in the workpapers id pt date no equivalent irm provision found in see also id pt date the managerial review and ap- proval must be documented in writing and retained in the case file id pt the irs may wish to provide the taxpayer with a cour- tesy copy of the document showing that a manager approved the pen- alties see irm pt and date for irm provisions in effect in united_states tax_court reports a the revenue_agent not the chief_counsel attorney made the initial determination three administrative acts there are three administrative acts related to the penalty as to which we might identify a determining indi- vidual and a supervisor the preparation of the chief_counsel memorandum dated date advising the penalty as an alternative the individual who drafted this advice was attorney mackey after his review of the proposed notice_of_deficiency and it was initialed and thereby approved by his supervisor mr baxer the preparation by revenue_agent feld of the revised notice_of_deficiency determining both the penalty as in the prior draft and the penalty as chief_counsel had advised it is stipulated that this revised notice was pre- pared without the written approval of the supervisor mr post and the drafting of the amendment to answer in this case in date affirmatively pleading the alternative penalty the individual who drafted this amendment to answer was chief_counsel attorney early and her super- visor ms branche initialed and approved a copy of the pleading thus two of these acts ie and were made by an individual a chief_counsel attorney and were approved by the supervisor-and the irs contends that one of these was the initial determination of such penalty assessment and that sec_6751 was thereby satisfied but one of these acts ie was not approved by the supervisor and this was in fact the initial determination so that sec_6751 was not satisfied the date chief_counsel memorandum the commissioner’s principal contention is that chief counsel’s date memorandum and its approval fulfilled the requirements of sec_6751 the commis- sioner contends that the relevant individual was chief_counsel attorney mackey because it was he who first advised that mr and mrs graev should in the alternative be held liable for the penalty he did so when he graev v commissioner reviewed the draft notice_of_deficiency and advised the addi- tion of the penalty as an alternative to the penalty already in the draft notice and in so doing the commis- sioner contends he thus made the initial determination mr mackey’s immediate supervisor was mr baxer and by initialing mr mackey’s memorandum mr baxer approved in writing the advice as to the penalty thus the commis- sioner contends the requirement of sec_6751 was satisfied in date by chief_counsel personnel a effect of a previous determination of non-liability against this contention the graevs argue that agent feld’s previous non-inclusion of the sec_6662 pen- alty on his draft notice_of_deficiency and on the penalty approval form either as a primary or alternative position shows by negative implication that agent feld initially deter- mined that the penalty did not apply they argue that any subsequent determination by a chief_counsel attorney or anyone else could therefore never be a qualifying initial determination under this position the commissioner would be forever limited to asserting only those penalties that are asserted on the first draft of the notice_of_deficiency and on the agent’s penalty approval form and therefore the commissioner would be precluded from asserting any addi- tional penalties in a notice_of_deficiency or through an answer or amended pleading in litigation this argument has no support in the text of the statute and is rebutted by attention to the statutory phrase of such assessment what sec_6751 requires is supervisory approval of the initial determination of such assessment emphasis added ie approval of the first determination to assert that a penalty should be assessed the statute makes no requirement whatsoever of obtaining approval for an irs agent’s determination that a penalty should not be assessed there is no indication that congress thought taxpayers need protection from favorable determinations not to assert pen- alties and the statute makes no provision for that cir- cumstance rather sec_6751 kicks in the first time ie the initial time that someone acting for the irs makes a determination that a penalty should be assessed ie a determination of such assessment an implicit determination that a penalty should not be asserted does not united_states tax_court reports affect the application of sec_6751 to a subsequent initial determination that a penalty should be asserted b chief_counsel attorney advice as a determination however the graevs further contend that the chief_counsel attorney’s date memorandum advising the penalty did not constitute an initial determination for purposes of sec_6751 in fact the graevs con- tend broadly that a chief_counsel attorney can never make an initial determination of a penalty for purposes of sec_6751 because the initial determination can be made only by the commissioner or his employee i disagree with this broad contention and i note that the statute makes no requirement that the initial determina- tion be made by an employee of the irs rather than an attorney under the chief_counsel instead the statute simply refers to the individual making such determination sec_6751 emphasis added however i do conclude that a chief_counsel attorney giving advice to examination personnel about an examination-related matter does not make a determination but rather gives advice to exam- i would not construe the parties’ stipulation to reflect a supposed con- cession of this issue by petitioners-nor does the commissioner argue that we should the stipulation does say that the penalties were initially determined by chief_counsel attorney gerard mackey see second sup- plemental stipulation of facts para date but the stipula- tion itself explains at para emphasis added that p etitioners’ posi- tion is that the ‘initial determination’ to assert the sec_6662 pen- alties pursuant to sec_6212 was not approved in writing by the imme- diate supervisor of the individual making the actual initial determination this explanation of petitioners’ position is borne out in petitioners’ open- ing brief date which includes at a section with the caption ra feld made the initial determination and the commissioner does not object that this contention contradicts the stipulation similarly peti- tioners’ answering brief filed date repeatedly refers to chief_counsel attorney mackey’s purported initial determination as invalid the actual facts about the administrative acts made papers signed and approvals obtained are not in dispute and the question of which of these administrative acts was the initial determination is a question of law i would therefore not treat the initial determination issue as having been stipulated sec_7805 empowers the secretary to issue regulations to enforce this statute and sec_6751 itself authorizes the secretary to designate a higher level official to approve an initial determination in addition the commissioner has the power to delegate authority within graev v commissioner ination personnel who then make the determination i so conclude for the following reasons as the irs has organized its functions an audit or exam- ination of a tax_return is the task of examination personnel see c f_r sec_601_105 statement of procedural rules the original examination of income returns is a primary function of examiners in the examination_division of the office of each district_director of internal revenue and with respect to the penalties in particular t he deter- mination whether to assert penalties identify the appro- priate penalties and calculate the penalty amount accurately is primarily the examiner’s responsibility irm pt date when examination personnel determine that there is a deficiency of tax or a penalty that is owing that determination may result in the issuance of a notice_of_deficiency sec_6212 authorizes the secretary to issue a notice_of_deficiency but t he term ‘secretary’ means the secretary_of_the_treasury or_his_delegate sec_7701 emphasis added and by delegation_order rev irm pt date the secretary delegated to per- sonnel in the irs that authority to issue a notice of defi- the irs see sec_7701 sec_7803 sec_7804 i state no view as to whether a chief_counsel attorney’s advice might under such regula- tions designations or delegations be treated for purposes of sec_6751 as an initial determination in the examination process or as an approval of such a determination see also irm pts requiring managerial approval for penalties determined by examination personnel to this same effect mr and mrs graev also cite two non-precedential chief_counsel docu- ments chief_counsel memorandum no 20125201f date a 27-page memorandum that begins at page by stating this memo should not be cited as precedent that gives substantive advice about penalties to the large business international division of the irs and that con- cludes with a procedural point note that the initial decision of whether to apply the penalty rests with the supervisor of the person proposing the penalty eg the irs case manager and notice cc-2014-004 date advising that preassessment written supervisory approval is re- quired when a service employee makes an independent determination that the penalty should apply and that chief_counsel attorneys should con- firm that the initial determination was approved the notice simply re- fers to the approval that should be obtained when examination personnel make a determination neither of these documents states explicitly that a chief_counsel attorney may never make such a determination united_states tax_court reports ciency those irs personnel do not include chief_counsel attorneys as described by the department of the treasury the irs is the principal client of the chief_counsel the commis- sioner of internal revenue and the chief_counsel are two of the few statutorily created offices in the department of the treasury sec_7803 b although the chief_counsel report s directly to the commissioner he also reports to the general counsel for the department of the treasury sec_7803 thus the chief_counsel and his attorneys are distinct from the commissioner and his employees the role of the chief_counsel and his attorneys is defined by statute in sec_7803 as follows duties -the chief_counsel shall be the chief law officer for the internal_revenue_service and shall perform such duties as may be pre- scribed by the secretary including the duty- a to be legal advisor to the commissioner and the commissioner’s officers and employees b to furnish legal opinions for the preparation and review of rulings and memoranda of technical_advice c to prepare review and assist in the preparation of proposed_legislation treaties regulations and executive orders relating to laws which affect the internal_revenue_service d to represent the commissioner in cases before the tax_court and e to determine which civil actions should be litigated under the laws relating to the internal_revenue_service and prepare rec- ommendations for the department of justice regarding the commence- ment of such actions in fulfilling some of those duties an attorney in the office_of_chief_counsel acts as a legal advisor sec_7803 and in fulfilling other duties the attorney is a decision- maker as when represent ing the commissioner in cases before the tax_court sec_7803 see infra part iii a see https www treasury gov about organizational-structure offices general-counsel pages irs aspx the principal client of the office of the chief_counsel is the commissioner of the internal_revenue_service see also h_r conf rept no pincite 1998_3_cb_747 the conference agreement provides that all personnel in the office of the chief_counsel are to report to the chief_counsel and not to any person at the irs or elsewhere within the treasury_department graev v commissioner in date the office_of_chief_counsel became involved in this case-and advised the assertion of the penalty-when it was called on to review the proposed notice_of_deficiency pursuant to irs routine see irm pts date date even in that cir- cumstance however it remains true that- t he authority to issue a notice_of_deficiency rests with those service officials delegated the authority by servicewide delegation_order the role of area_counsel in this procedure is to provide advice on whether a notice_of_deficiency should be issued and if so to make recommendations concerning the issues to be asserted and the wording of the determination irm pt emphasis added see also to the same effect irm pt after exam- ination personnel receive chief counsel’s recommendations about a proposed notice_of_deficiency t he service is not bound by counsel’s opinion of the merits of the proposed notice irm pt date rather in some circumstances the service may override area coun- sel’s advice id pt date thus the irm describes the examiner’s and the chief_counsel attorney’s functions differently the examiner’s role is t he determination whether to assert penalties id pt date while the role of the chief_counsel attorney is to provide advice id pt dec section this description b a providing that chief_counsel is a legal advisor and c f_r sec_601_105 statement of procedural rules original examination of income returns is a primary function of examiners consistent with is therefore when a chief_counsel attorney is reviewing a proposed notice_of_deficiency and is advising the inclusion of a penalty liability therein the attorney is not making a determination initial or otherwise for purposes of sec_6751 rather he is giving legal advice to the person who will or will not make such a determination the parties’ stipulation is unequivocal on the point that what chief coun- sel’s date memorandum did was to give advice see second supplemental stipulation of facts date para respondent’s position is that with respect to area_counsel advisory memoranda the docket_attorney assigned to the case signs the advice continued united_states tax_court reports it may be admitted that like the chief_counsel attorney the examining agent lacks final authority to actually issue the notice_of_deficiency one could characterize the agent’s action in preparing the proposed notice_of_deficiency as a mere recommendation with no more inherent effect than the attorney’s legal advice since the agent too arguably makes an act that may or may not be finally approved and effectuated but the initial determination that is the sub- ject of sec_6751 is not a final sec_6212 determin ation in a notice_of_deficiency but rather an ini- tial determination by an individual that a penalty liability ought to be asserted an administrative determination-even an initial non-final determination-is different in_kind from legal advice given to another advising him to make such a determination this difference between a determination on the one hand and legal advice about a determination on the other hand is borne out in the way the irs does its business for example with respect to a penalty determination the irs may wish to provide the taxpayer with a courtesy copy of the document showing that a manager approved the penalties such as mr feld’s and mr post’s penalty approval form taxpayers are entitled to request these documents under the freedom_of_information_act irm pt date but mr mackey’s memorandum giving legal advice by contrast bore the warning that any unauthorized disclosure of this writing may have an emphasis added para respondent’s position is that the rec- ommendation or advice to pursue the assessment of a penalty emphasis added para the office_of_chief_counsel has the delegated author- ity to advise respondent as to the applicability of a penalty emphasis added para the role of chief_counsel is to advise whether a defi- ciency notice should be issued and if so to make recommendations con- cerning the issues to be asserted emphasis added para respond- ent’s position is that chief_counsel attorney gerard mackey was assigned to review the snod issued to petitioners in this case and was the first to recommend pursuit of the penalties by advising respondent to assert the accuracy-related_penalties in the snod to be issued to petitioners emphasis added para respondent’s position is that attorney mac- key’s recommendation constituted the ‘initial determination’ emphasis added para there is no evidence in the administrative file that the service declined to follow the office of chief counsel’s advice to assert the accuracy-related_penalties emphasis added graev v commissioner adverse effect on privileges such as the attorney client privilege the giver of legal advice in a chief_counsel memorandum evidently understands full well the distinctively advisory nature of his work in this case the first documented mention of the pen- alty was advice in a memorandum by a chief_counsel attorney approved by his immediate supervisor but that advice did not constitute a determination of a penalty under sec_6751 rather it constituted advice that such a determination be made by the persons with authority to make it thereafter when the examination function fol- lowed that advice and revised the draft notice_of_deficiency to include the penalty the examining agent’s immediate supervisor did not approve the penalty in writing con- sequently n o penalty shall be assessed because the irs did not comply with sec_6751 the date amendment to answer the commissioner’s alternative contention is that chief counsel’s attorney’s pleading the penalty in the amend- ment to answer filed in this case in date and the supervisor’s approval of it fulfilled the requirements of sec_6751 mr and mrs graev’s answer to this conten- tion is their argument that penalties can be determined only by examination personnel-and only in their first action in a case-and never by chief_counsel if this argument were correct it would contradict longstanding tax_court_practice and jurisprudence but as i noted above this argument has no support in the actual text of the statute which bars assessment of a penalty only where supervisory approval was not obtained for the initial determination of such assess- ment sec_6501 in the conduct of litigation the office the commissioner routinely asserts sec_6662 penalties in an- swers and the court has jurisdiction over them pursuant to sec_6214 in the case of a motion to assert penalties in an amended answer the court considers whether granting leave for the amendment would prej- udice the taxpayer see 110_tc_172 phillips v commissioner tcmemo_2013_215 at mr and mrs graev acknowledge that n either the code nor the treasury regulations explicitly specify the individual who may make the initial determination for purposes of sec_6751 see petitioners’ open- ing brief pincite date united_states tax_court reports of chief_counsel does not have a merely advisory role but represent s the commissioner in cases before the tax_court sec_7803 see also sec_7452 the secretary shall be represented by the chief_counsel in that role he is no mere mouthpiece but rather has the authority to decide whether and in what manner to defend or to pros- ecute a claim or to settle or to abandon a claim or defense therein general counsel order no para date reproduced in irm ex date see also irm ex date as in effect in it is clear that in that context the office_of_chief_counsel does not merely advise but rather makes a determination whether to assert a penalty liability and if written super- visory approval is obtained sec_6751 may be satis- fied notwithstanding the non-involvement of examination personnel however it still remains that in order to comply with sec_6751 it is the initial determination for which written supervisory approval must be obtained if the initial determination of the penalty is made by a revenue_agent before the notice_of_deficiency is issued then the revenue agent’s supervisor must approve the penalty in writing or if the initial determination of the penalty is made in tax_court litigation by a chief_counsel attorney through an answer or amended answer then the attorney’s supervisor must approve it in writing i disagree with mr and mrs graev that a penalty can never be initially determined in a tax_court pleading that is approved by a supervisor but i agree with them that an amended answer filed by chief_counsel in litigation cannot cure the irs’s failure to comply with sec_6751 in connection with an initial penalty deter- mination previously made by examination but not approved by the revenue agent’s supervisor the text of the statute requires supervisory approval of the initial determination and the purpose of the statute would be largely frustrated if an initial penalty assertion made improperly without supervisory approval could be rendered moot by a subsequent do-over if the individual who made the initial determination failed to obtain supervisory approval then the statute is not satisfied if thereafter another individual makes a second determination for which supervisory approval is obtained where the irs fails to graev v commissioner comply with sec_6751 in connection with the initial determination that failure cannot be cured by obtaining supervisory approval of a subsequent determination because the rule is that n o penalty shall be assessed unless the initial determination is personally approved in writing by the immediate supervisor sec_6751 emphasis added i would therefore reject the commissioner’s alternative position b failure to comply with sec_6751 is not harm- less error as to the sec_6751 issue i agree with the majority see op ct pp that not every procedural lapse by the irs invalidates its administrative acts in this same vein the commissioner also now contends as to sec_6751 p etitioners have failed to demonstrate prejudice from any claimed noncompliance as required for the noncompliance to have any effect when reviewing an administrative act or proceeding or lack thereof this court has utilized the ‘theory of detrimental reliance’ and consid- ered the ‘rule of prejudicial error’ otherwise known as the doctrine_of harmless error scott v commissioner tcmemo_2007_91 at see also 118_tc_162 116_tc_356 aff ’d 293_f3d_740 5th cir under these doctrines this court has disregarded procedural omissions or errors unless there was prejudice to the complaining party see scott tcmemo_2007_91 at the party seeking judicial review of an agency action bears the burden of demonstrating prejudice from any error id 121_fedappx_348 10th cir affg 322_fsupp2d_1229 d n m the commissioner thus argues that even if we find that the irs failed to comply with sec_6751 that failure was harmless error that should not affect mr and mrs graev’s liability for the penalty i acknowledge that especially judge nega’s concurring opinion takes essentially the same tack be- cause the concurrence seems to emphasize that the unapproved pen- alty was less in amount than the approved penalty it should be noted that the irs has not argued that the unapproved penalty is somehow a lesser included component of the approved penalty the predicates for these two penalties are quite distinct the sec_6662 penalty for continued united_states tax_court reports since the penalty is founded on a substantial under- statement that exists as a largely computational matter pursuant to sec_6662 and d a they cannot show specific prejudice resulting from the lack of written approval by mr feld’s supervisor but i do not agree that this fact renders the failure harmless and without effect on the liability the cases that the commissioner cites involve procedural requirements-ie requirements that a notice shall include a computation of the interest sec_6631 cited in scott v commissioner tcmemo_2007_91 aff ’d 262_fedappx_597 5th cir that the irs shall furnish the taxpayer a copy of the record of the assessment sec_6203 cited in 118_tc_162 that a notice_of_deficiency shall include the date deter- mined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court act sec a stat pincite cited in 116_tc_356 aff ’d 293_f3d_740 5th cir and that the irs shall allow the tax- payer to make an audio recording of such interview sec_7521 alluded to in 121_fedappx_348 10th cir -that are very different from the which approval was obtained in this case turns on the presence of a gross_valuation_misstatement regarding the property for which a deduction is claimed on the return the sec_6662 penalty for which approval was not obtained turns on the negligence of the taxpayer or on the amount of the understatement of income_tax someone determining or approving the penalty for a gross_valuation_misstatement of contributed_property would make a factual inquiry completely different from the inquiry appropriate for determining or approving a penalty for negligence or a substantial un- derstatement of income_tax a given taxpayer whose return reflected a gross_valuation_misstatement might or might not be liable for the neg- ligence penalty the penalty approval form that the irs promulgated for the purpose and which revenue_agent feld used treats the pen- alty and the penalty as distinct penalties under the caption pen- alty the form lists lines that cite code sections and name possible penalties one line reads h gross_valuation_misstatement and mr feld marked that line with an x three other lines referred to b negligence b substantial_understatement and b other accuracy related and mr feld marked none of those three under the caption other there were two lines one line read al- ternative penalty position and the other read abatement of assessed penalties mr feld made no marks on these lines graev v commissioner statute at issue here in those cases the statute that imposed an obligation on the irs made no provision for any consequence for noncompliance 510_us_43 that would result from a failure to meet that obligation sec_6751 on the other hand is quite different it starkly provides a consequence for noncompliance no pen- alty shall be assessed unless supervisory approval is obtained plainly this is a bar to assessment-an explicit and definitive consequence that congress imposed for this particular procedural violation the statute_of_limitations on assessments itself is not worded more emphatically than sec_6751 if as mr and mrs graev allege the irs failed to comply with sec_6751 then that failure very much affects our redetermination of their liability for the penalty where a liability is assessed a mere one day late- or one hour late-in violation of sec_6501 the courts enforce the statute_of_limitations without exploring whether the taxpayer was actually prejudiced by the trivial delay where a taxpayer files his tax_court petition a mere one day late in violation of sec_6213 we dismiss the petition without inquiring whether the irs’s ability to defend against that petition was actually prejudiced by this mere footfault instead we follow the law and impose the consequence that congress provided where congress has decreed that the consequence of non- approval is that n o penalty shall be assessed we cannot interpose our judgment that in a given instance the non-approval was harmless or non-prejudicial and that there- fore the penalty shall be assessed congress enacted a prophylactic remedy for bargaining chip abuse-to wit non- assessment of the unapproved penalty without regard its merit-and we cannot replace that remedy with one we prefer ie judicial review of the merits of the unapproved penalty a taxpayer who can show that the penalty was not approved in writing by the supervisor should not be put to the burden of proving the merits of the penalty issue no penalty shall be assessed i would hold that a failure to obtain the supervisory approval required by sec_6751 see sec_6501 the amount of any_tax imposed by this title shall be assessed within years after the return was filed united_states tax_court reports bars an assessment and that the omission of that approval cannot be excused as a harmless error the initial determination of the penalty was not personally approved in writing by the immediate super- visor as required by sec_6751 consequently n o penalty shall be assessed id i would so hold colvin vasquez morrison and buch jj agree with this dissent f
